Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 1 of 132




                EXHIBIT
                   A
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 2 of 132
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 3 of 132




                EXHIBIT
                   B
                  Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 4 of 132
0123ÿ56ÿ7829
699
                       ÿ08

22ÿ
6ÿ
8ÿ968269ÿÿ
8ÿ26

8ÿ'() 
*+,-.,/,01+
                                                         ÿ!"#$%&"
                                              234) 
83849665ÿ5636
62ÿ78)   -8+.8+,-.                        968269) '68

8ÿ53) 
22                              ÿ

<8ÿ'8
                                                         :#%;ÿ!"#$%&"0>
                                                =826923                               ?69
76983ÿ7ÿ066ÿÿ                              <8292ÿ                 78ÿ           568ÿ69ÿ
08ÿ@ÿ?2A698ÿÿ                              79389ÿ                 ÿ               <6ÿ<ÿ
B21ÿ?38ÿÿ                                    79389ÿ                 78ÿ           <6ÿ<ÿ
2898ÿ?38ÿÿ                                   79389ÿ                 68ÿ         <6ÿ<ÿ
2889ÿ7983ÿÿ                                 79389ÿ                 78ÿ           <6ÿ<ÿ
6ÿ7983ÿÿ                                 79389ÿ                 68ÿ         <6ÿ<ÿ

62294ÿ78      723269
                                                         ÿC"DE$ %              761ÿ78       62294ÿ<8
+8+/8+,-.ÿ       ?60ÿÿ?2382ÿ@ÿ02ÿ                                         +8+18+,-.ÿ        ÿ
FGHIJÿ2?'?Kÿ?7?70ÿB=Bÿ?7?70ÿ
+8+/8+,-.ÿ       ?60ÿÿ?2382ÿ@ÿ02ÿ                                         +8+18+,-.ÿ        ÿ
FGHIJÿ7=ÿ2?*?'ÿ27ÿ@99Lÿ7K0'?=77ÿ
+8+/8+,-.ÿ       0M7ÿÿ069ÿ                                                      +8+08+,-.ÿ        ÿ
+8+/8+,-.ÿ       0M7ÿÿ069ÿ                                                      +8+08+,-.ÿ        ÿ
+8+/8+,-.ÿ       0M7ÿÿ069ÿ                                                      +8+08+,-.ÿ        ÿ
+8+/8+,-.ÿ       0M7ÿÿ069ÿ                                                      +8+08+,-.ÿ        ÿ
-8N,8+,-.ÿ       0M7ÿÿ069ÿ                                                      +8-8+,-.ÿ         ÿ
-8N,8+,-.ÿ       ?60ÿÿ?2382ÿ@ÿ02ÿ                                         +8O8+,-.ÿ         ÿ
FGHIJÿ05?5Kÿ@6ÿ?=P@'?ÿ
-8+.8+,-.ÿ       
@7ÿÿ
63829ÿ                                                    -8N-8+,-.ÿ        ÿ
-8+.8+,-.ÿ       
0ÿÿ
6ÿ                                                   -8N-8+,-.ÿ        ÿ
-8+.8+,-.ÿ       

'ÿÿ
ÿ?(28269ÿÿ'6ÿ0(Qÿ                               -8N-8+,-.ÿ        ÿ
-8+.8+,-.ÿ       '25ÿÿ'6ÿ7893ÿ66ÿ2ÿ528ÿ                                   -8N-8+,-.ÿ        ÿ

HT#ÿ#ÿ"ÿDR S#ÿU %ÿ" ÿ!&R
                                                          ÿR S#

HT#ÿ#ÿ"ÿXESW$ %ÿ" ÿ!&R
                                                               VESW$ %
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 5 of 132




                EXHIBIT
                   C
           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 6 of 132




 1Thomas C. Home, Esq. SBA 002951
2 HORNE SLATON, PLLC
  6720 North Scottsdale Road, Suite 285
                                                                copy
3 Scottsdale, AZ 85253                                           JAN 29 2019
4 Tel: (480) 483-2178                                             ottiko TOO PIAMOR COM
  Fax: (480) 367-0691                                                    taititiglik
5 Email: Home@HomeSlaton.com
6 Attorneys for Plaintiff
 7                               ARIZONA SUPERIOR COURT
 8                                  MARICOPA COUNTY

 9
     DONALD M. SHOOTER, an
10                                               NO.
     individual,
11                                               COMPLAINT
                           Plaintiff,
12                                               Civil Rights Violation, Including
     VS.                                         Violation of 42 U.S.C. §1983,
13                                               Defamation, False Light Invasion of
     STATE OF ARIZONA; KIRK and                  Privacy, and Aiding and Abetting
14                                               and Conspiracy, and Wrongful
     JANAE ADAMS, husband and wife;              Termination
15   JAVAN "J.D." and HOLLY
16   MESNARD, husband and wife,
                                                 JURY TRIAL DEMANDED
17                         Defendant.
18
19
20           Plaintiff alleges as follows:
21
                                        JURISDICTION AND VENUE
22
23           1.     Plaintiff Donald Shooter was a member of the Arizona House of

24   Representatives, or at other times was a member of the Arizona Senate, and was for a
25
     time Chairman of the Senate Appropriations Committee, Chairman of the House
26
27   Appropriations Committee and Chairman of the Joint Legislative Budget Committee.

28           2.     During all times relevant, Defendant Kirk Adams was Chief of Staff to
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 7 of 132




 1   the Governor of Arizona.

2          3.      During all times relevant Defendant Javen Mesnard was Speaker of the
 3
     Arizona House of Representatives.
4
 5         4.      The actions of Adams and Mesnard were for the benefit of their respective

 6   marital communities consisting of themselves and their respective wives..
 7
           5.      Jurisdiction and venue are proper in Maricopa County.
 8
 9   I. FACTUAL PREDICATE TO CLAIMS INCLUDING DEFENDANTS'
           CORRUPT MOTIVES FOR THE VIOLATION OF CIVIL RIGHTS,
10         DEFAMATION, AND FALSE LIGHT, INVASION OF PRIVACY AND
           CONSPIRACY (AND PUBLIC RECORDS REQUEST VIOLATIONS?)
11
12         A.      Donald Shooter Begins His Investigation Into Rigged Bids and
                   Wasteful Spending
13
14         6.      In his position as Chairman of the Senate Appropriations Committee, Mr.
15   Shooter began to discover questionable practices related to State expenditures on
16
     technology.
17
18         7.      Senator Shooter learned of a significant investment in Hewlett Packard
19   for the Arizona Department of Administration data center, initiated and led by Aaron
20
     Sandeen, the former Arizona State CIO. Senator Shooter was told that this purchase
21
22   was undertaken at the same time that Mr. Sandeen was purportedly serving as a
23   member on a Hewlett Packard National Advisory Board.
24
           8.      Another example was relayed to Senator Shooter by Henry Darwin, the
25
26   Governor's Chief of Operations about his experience while serving in his prior role as
27
     the Arizona Director of the Department of Environmental Quality ("DEQ").
28

                                                 2
         Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 8 of 132




 1         9.      Mr. Darwin told Senator Shooter, in the presence of another witness, that

2    Mr. Sandeen, when serving as CIO for the State, required DEQ to select a vendor the
 3
     agency did not want to use, at a cost of an additional two million dollars to DEQ, a
4
 5   vendor which Mr. Darwin alleged, then became a client shortly after Sandeen stopped

 6   working for the state.
 7
            10.    These alleged incidents greatly troubled Senator Shooter.
 8
 9          11.    Senator Shooter's concerns were magnified when he learned of the

10   state's use of "Competition not Practicable" or "Sole Source" contracts for large
11
     technology purchases. These are contracts where the State does not engage in a
12
13   competitive bidding process, but rather chooses a vendor because the product is so

14   unique, so rare that if the state attempted a competitive bid process, only that
15
     "sole"/one vendor could respond. Often, because there is no competition, that vendor
16
17   is able to dictate many of the contract terms including price and service level

18   agreements.
19
            12.    One example of such a no-bid, sole source contract uncovered by Senator
20
21   Shooter was for "general cloud services" or cloud data storage, which the state entered
22   into with Amazon Web Services ("AWS") in March 2017 (and remains in effect as of
23
         gl;
24
25          13.    Sole source, defined in A.R.S. §41-2536, allows the State to award a
26   contract without competition only if the director of the Department of Administration
27
     determines in writing that there is only one source for the required product or service.
28

                                                  3
         Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 9 of 132




 1   That statute requires that sole source procurement "shall be avoided, except when no

2    reasonable alternative sources exist."
3
            14.   "General cloud services" are provided by numerous companies including
4
 5   those based in Arizona, employing Arizona workers and therefore a competitive

 6   bidding process was required; Amazon Web Services is not the sole provider of
 7
     general cloud services.
 8
 9          15.   In fact, AWS is perceived as on the high end of the cost spectrum and for

10   the difficulty and prohibitive costs clients face when attempting to withdraw data
11
     stored with AWS.
12
13          16.   Senator Shooter discovered evidence of additional no-bid contracts to

14   buy technology products and services. Curiously, there was little or no effort to level
15
     the playing field.
16
17          17.   Instead, Senator Shooter found a concerted effort at the Department of

18   Administration to direct work to specific, high priced, out-of-state companies by
19
     avoiding competition at the expense of Arizona workers and employers, and to the
20
21   detriment of Arizona taxpayers.
22          18.    Senator Shooter's proposed solution was simple: permit qualified
23
     vendors the opportunity to fairly compete.
24
25         B.      Shooter Tries to Address Concerns Over Wasteful Government
                   Spending
26
27
28

                                                  4
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 10 of 132




 1         19.    In 2016, Senator Shooter introduced SB1434, with the goal of

2    encouraging state agencies to migrate to the cloud and modernize technology systems.
3
           20.    In preparing SB1434, Senator Shooter met with representatives from
4
 5   Amazon, Dell, and Google, all recognized leaders in the technology industry. The bill

 6   included an oversight provision which would have required a state agency, when
 7
     investing in an IT project anticipated to cost more than $2.5 million, request at least
 8
 9   two bids prior to entering into a contract. Agencies did not have to obtain two bids,

10   just request them.
11
           21.    Throughout the 2016 legislative session, Senator Shooter worked with
12
13   representatives of the Governor's Office including the Governor's Deputy Chief of

14   Operations as well as the state's Chief Information Officer (CIO) Morgan Reed to
15
     modify and refine the bill.
16
17         22.    Through the course of these revisions, SB 1434 was amended to require

18   the state Department of Administration (DOA) to report to JLBC how many bids were
19
     received, after a large technology purchase had been made. DOA was also to report
20
21   the rationale for the selection of the bid that was chosen.
22         23.    Despite assurances that he had addressed every issue of concern to the
23
     Governor's staff and despite the benefit to Arizona taxpayers, SB1434 was promptly
24
25   vetoed.
26
27
28

                                                  5
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 11 of 132




 1         24.      Senator Shooter introduced the bill again the next session and

2    notwithstanding attempts to work with the State CIO Morgan Reed, he was informed
3
     by representatives of the Governor's Office that it would again be vetoed.
4
 5         25.      Senator Shooter was frustrated that he could not find common ground

 6   with representatives of the Governor's Office to create consistent transparency and
 7
     competition.
 8
 9         26.      It must be noted that Mr. Shooter does not believe nor has he found any

10   evidence that Governor Ducey was in anyway involved in or aware of Mr. Shooter's
11
     concerns and the related conduct of Adams and Mesnard and others as detailed herein.
12
13         27.      Senator Shooter continued his efforts despite harassment from

14   defendants.
15
           28.      These incidents of harassment occurred consistently within days of
16
17   directly communicating opposition to uncompetitive procurement practices to the

18   Governor's Chief of Staff Kirk Adams.
19
           29.      For example, in the midst of the legislative session and five days after
20
21   warning the Governor's Chief of Staff Kirk Adams and other high-level Governor

22   staff members that he would not tolerate the state entering into and maintaining multi-
23
     million dollar contracts without competition, Senator Shooter was surveilled and
24
25   followed by a private investigator.
26
27
28

                                                  6
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 12 of 132




 1         30.    After realizing that a stranger was following his every move including to

2    following him home, Senator Shooter sought intervention from the Arizona
3
     Department of Public Safety (DPS) out of concern for his safety and that of his family.
4
 5         31.    DPS identified the person surveilling him as a private investigator and

 6   made contact with the P.I. who told DPS to speak with his attorney. The P.I. 's attorney
 7
     confirmed that the PI was conducting surveillance.
 8
 9         32.    Each time that Mr. Shooter voiced his objections to the Governor's Chief

10   of Staff Kirk Adams, within days, Dennis Welch, a local television reporter would
11
     show up at the Legislature with a camera man and aggressively follow and film Mr.
12
13   Shooter, then run a story derisive of Mr. Shooter.

14         33.    The timing of Welch's appearances was so consistent, that Mr. Shooter
15
     suspected collaboration between Mr. Welch and Mr. Adams.
16
17         34.    In the summer of 2017, in his capacity as Chairman of the Joint

18   Legislative Budget Committee (JLBC), Mr. Shooter was instrumental to enabling the
19
     AZ Department of Administration proceed with the purchase of software for its
20
21   agency that would provide robust auditing of procurement services provided by the

22   agency.
23
            35.   Representative Shooter was told by the Arizona Department of
24
25   Administration's Director at the time, Craig Brown, that permitting the state's
26   conversion from its existing procurement software vendor, Periscope to an alternative
27
     procurement software vendor called Valuea, via a new competitively bid contract,
28

                                                  7
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 13 of 132




 1   would stop some of the current, questionable and problematic practices at the

2    Department.
3
           36.     The existing procurement software company at the time, Periscope, lost
4
 5   its contract with the state following Representative Shooter's efforts in the committee

 6   he chaired (JLBC).
 7
           37.     Periscope was represented by Axiom, a lobbying firm that subcontracted
 8
 9   lobbying duties with Brian Townsend, who, until recently, had worked for Kirk

10   Adams in the Governor's Office. Also of significance, Brian Townsend was
11
     Representative Michelle Ugenti-Rita's fiancé.
12
13         38.     The state's transition from Periscope, the existing software procurement

14   company Ugenti-Rita's fiancé Brian Townsend represented, to another company,
15
     ended the multi-year, multi-million dollar important and lucrative contract for
16
17   Periscope.
18         39.     Almost immediately thereafter, Representative Ugenti-Rita's fiancé
19
     Brian Townsend's representation of Periscope was terminated.
20
21         40.     Just as Mr. Shooter escalated his efforts, the retaliation escalated
22   following a private meeting, November 2, 2017.
23
                   In that November 2, 2017 meeting between then Representative Shooter
24
25   and the Governor's Chief of Staff Kirk Adams, Representative Shooter point blank
26   told Adams that he planned to use his subpoena power, granted to him as Chair of the
27
     House Appropriations Committee, to gain additional insight into the irregularities in
28

                                                 8
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 14 of 132




 1   the procurement process at the start of the next legislative session unless there was

2    some movement to address the continued improper use of expensive, no bid contracts.
3
     Mr. Shooter explained however, he'd much prefer the Governor's Office "clean-up
4
5    their own house".

6          42.    This was Mr. Shooter's twentieth and final attempt to push the
7
     Governor's Office to address brazen procurement process deficiencies without having
 8
 9   to issue subpoenas and conduct hearings.

10         43.    If it was not clear before, it was made clear in that meeting: Mr. Shooter
11
     was never going to stop his efforts to bring state procurement, and the procurement
12
13   no-bid process to light and obtain systemic reforms to require competition.

14         44.    At or around the time of Mr. Shooter's expulsion, the director of
15
     procurement at the Arizona Department of Administration was terminated.
16
17         45.    Kirk Adams, as confirmed directly by media, leaked an internal

18   memorandum from DOA addressed to Adams detailing alleged issues relating to
19
     Ashoke Seth's job performance prior to the state's termination of Seth's employment.
20
21         46.    This internal memorandum was disclosed in direct contravention of the

22   state's human resource practices, which prohibits such public disclosure.
23
           47.    The memo was never included in Ashoke Seth's personnel file and
24
25   Ashoke was never made aware of the memo prior to its public release nor provided
26   the opportunity to refute its assertions, contrary to state personnel practices.
27
28

                                                  9
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 15 of 132




 1         48.    Ashoke Seth filed for protection under the state's whistle blower status

2    and detailed "mismanagement, abuse of authority, a gross waste of monies and a
3
     violation of laws" by representatives of the Arizona Department of Administration
4
 5   citing several questionable technology contracts.

 6         49.    Seth's claims were supported by other DOA employees including but not
 7
     limited to the former DOA director Craig Brown.
 8
 9         50.    Ashoke Seth's whistle blower claim did not prevail yet many of the facts

10   he described relating to technology contracts and questionable payments were not
11
     disputed.
12
13         51.    Similarly, following the expulsion of Mr. Shooter, Mr. Shooter received

14   an anonymous, extremely well researched and verifiable set of documents that
15
     contained previously unknown details of alleged corruption and criminal conduct
16
17   involving technology contracts at DOA.

18         52.    In the cover page of the letter from the anonymous source to Mr. Shooter,
19
     the source encouraged Mr. Shooter to continue his efforts to expose the corruption
20
21   and hoped the enclosed, additional documentation of specific no-bid contracts and the
22   activities undertaken by alleged criminal actors would be the proof Mr. Shooter
23
     needed to put a stop to the corruption.
24
25         53.    This anonymous letter and the enclosed supporting documentation was
26   also received by an attorney for Mr. Shooter, Kraig Marton.
27
           C.     Early Efforts to Discredit Representative Shooter
28

                                                10
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 16 of 132




 1         54.    On November 7, 2017, five days after Representative Shooter's meeting

2    with Kirk Adams, Dennis Welch interviewed Brian Townsend's finance
3
     Representative Michelle Ugenti-Rita.
4
 5         55.    Welch collaborated with Ugenti-Rita and promoted and broadcast his

 6   television interview with her that misconstrued Ugenti-Rita's past friendship with
 7
     Representative Shooter, as the basis for allegations of past sexual harrassment by
 8
 9   Representative Shooter.

10         56.    Brian Townsend was not only Michelle Ugenti-Rita's fiancé, he had
11
     recently worked for Kirk Adams in the Governor's Office and was also Kirk Adams'
12
13   former Senior Policy Adviser when Adams previously served as Speaker of the House.

14         57.    Upon information, these actions were taken at the direction of Adams in
15
     a further and intensified attempt to dissuade Representative Shooter from his efforts
16
17   to bring fair dealing and transparency to the state procurement processes.

18         58.    Soon after Representative Ugenti-Rita's media interview, the Speaker
19
     began the process, in coordination with Adams and another member of the Governor's
20
21   Office, of inhibiting and discrediting Representative Shooter.

22         59.    All activities of Mesnard, described below, were a result of his agreement
23
     with Adams and another member of the Governor's Office.
24
25         60.    Within days of Representative Ugenti-Rita's allegations, the Speaker
26   began pressuring Representative Shooter to resign despite the fact that Representative
27
28

                                                11
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 17 of 132




 1   Shooter would shortly face the voters of his district in an election that was only months

2    away.
3
             61.   The Speaker's requests for resignation made clear that he was not an
4
 5   impartial arbiter.

 6           D.    Representative Shooter Asks for An Ethics Investigation
 7
             62.   With nothing to hide and in furtherance of his priority of transparency,
 8
 9   on November 8, 2017, Representative Shooter asked for a complete investigation into

10   the allegations against him.
11
             63.   At the same time, Representative Shooter asked the House to investigate
12
13   allegations that had surfaced concerning malfeasance and sexual misconduct by

14   Representative Ugenti-Rita.
15
             64.   Mr. Shooter believed that once complete, the investigative report would
16
17   be turned over to the Ethics Committee whose members had not publicly or privately

18   weighed in. The House Ethics Committee was, without exception the tradition as well
19
     as the parliamentary and procedural norm and expectation for all such matters.
20
21   To be clear, it is the Constitutional right of every state legislature and Congress to

22   expel an elected member of its chamber. But it is also clear, that such a vote cannot
23
     and must not occur without the elected member afforded due process. In fact, on
24
25   January 28, 2019, representative Kelly Townsend, the representative who actually
26   made the motion to expel Representative Shooter, stated on the Floor of the House
27
     "in retrospect it was the wrong process" to remove Representative Shooter without an
28

                                                  12
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 18 of 132




 1   ethics hearing. Exhibit 9. Other Representatives made similar statements.

2            65.   Those two principles are not in conflict and are, in fact, complementary.
3
     "Procedural due process rules are meant to protect persons not from the deprivation,
4
5    but from the mistaken or unjustified deprivation of life, liberty, or property." Carey v.

 6   Piphus, 435 U.S. 247, 259 (1978)." Representative Shooter alleged violations of law
7
     and existing House policy by Representative Ugenti-Rita when she repeatedly
 8
 9    sexually harassed a direct subordinate.

10           66.   Mr. Shooter also alleged that Representative Ugenti-Rita, while married,
11
     carried on an affair with an additional subordinate House staff member.
12
13           67.   Mr. Shooter requested the House complete a thorough investigation into

14   those allegations, as well as Ugenti-Rita's allegations against him.
15
             68.    Instead of the never deviated from tradition that was the parliamentary
16
17   and procedural norm and expectation of an investigation by the House Ethics

18   Committee, the Speaker appointed a hand-selected committee of his staff to
19
     investigate the allegations regarding the two House members, Shooter and Ugenti-
20
21   Rita.
22           69.   The Speaker then suspended Representative Shooter from his position as
23
     Chairman of the House Appropriations Committee.
24
25           70.   In a news release, Mesnard announced that he had suspended
26   Representative Shooter from his responsibilities as Chairman of the House
27
     Appropriations Committee. Mesnard rationalized "I don't believe he [Shooter] can
28

                                                 13
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 19 of 132




 1   properly fulfill his obligations as Chairman of the House Appropriations Committee

2    until the investigation is concluded."
 3
           71.    The effect of this reprisal was to immediately eliminate Mr. Shooter's
4
 5   authority to issue subpoenas.

 6         72.    On or about November 15, 2017, that House investigative team,
 7
     comprised only of staff members selected by the Speaker, retained the private law
 8
 9   firm of Sherman and Howard as independent investigators to conduct the

10   investigation.
11
           73.    Sherman & Howard was hired to conduct a factual investigation.
12
13         74.    Sherman & Howard was paid by taxpayer dollars to investigate, not

14   litigate allegations of sexual misconduct.
15
           75.    Sherman & Howard has refused to provide a copy of the retainer
16
17   agreement or documents setting forth their relationship despite requests from multiple

18   parties including Mr. Shooter.
19
            76.   Despite the fact that Representative Ugenti-Rita was subject to the House
20
21   independent investigation, and despite the fact that she served as Chair of the House
22   Ways and Means Committee, Mesnard refused to apply the same standard to both
23
     members investigation and suspend Representative Ugenti-Rita from her position as
24
25   Chair of her Committee or return Representative Shooter to his chairmanship.
26          77.       Further demonstrating the disparate treatment applied throughout the
27
     investigation, unlike his treatment of Shooter, Mesnard indicated that making any pre-
28

                                                  14
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 20 of 132




 1   determinations before the investigation of Ugenti-Rita was complete would be

2    premature.
3
           78.    Privately and repeatedly, Speaker Mesnard requested Representative
4
 5   Shooter resign.

 6         79.    Contrary to the Speaker's assertion that it would be premature to reach
 7
     any conclusions prior to the conclusion of the investigation, by his actions, he made
 8
 9   clear that he was biased by pronouncing Representative Shooter unable to serve as a

10   committee chair yet not applying the same procedure to Representative Ugenti with
11
     respect to her chairmanship.
12
13         80.    Mesnard further determined that the investigation was insufficient to

14   taint Representative Ugenti -Rita in any way, despite a written request made public by
15
     members of his caucus asking that he treat members consistently. He did not intervere
16
17   with Ugenti-Rita's continued chairmanship of her committee.

18         81.    The disparate and preferential treatment of Representative Ugenti-Rita
19
     was steadfast throughout the investigation.
20
21         82.    Another example of Mesnard's bias against Representative Shooter and
22   the special treatment of Ugenti-Rita related to Mesnard's decision to pay a "capped"
23
     amount of the attorneys' fees for the three legislators under investigation. (Soon after
24
25   claims against Representatives Ugenti and Shooter were made, an ethics complaint
26   which included allegations of sexual misconduct, was filed against Representative
27
28

                                                   15
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 21 of 132




 1   Rebecca Rios making her the third legislator under investigation by the independent

2    investigator).
3
           83.     The Speaker contacted Representative Shooter and informed him of his
4
 5   decision to pay a portion of all three legislators' attorneys' fees then immediately

 6   requested Representative Shooter not accept the offer.
 7
            84.       All three legislators submitted invoices from their attorneys, each in,
 8
 9   excess of the capped fee amount. Notably, the Speaker paid 25% more to the attorney

10   representing Representative Ugenti-Rita than Mr. Shooter's or Ms. Rios's.
11
            E.        Representative Shooter Responds To His Wrongful Chairmanship
12                    Removal
13
            85.       Representative Shooter attempted to redress this disparate treatment on
14
15   his own. He hired counsel Daniel Pasternak to request a fair process.

16          86.       Mr. Pasternak contacted the investigator, Craig Morgan, via letter dated
17
     January 4, 2018 to urge that Representative Shooter be returned to his position as
18
19   Committee Chair.

20          87.       Representative Shooter was attempting to ensure that the procedures
21
     were evenly applied.
22
23          88.       Pasternak encouraged the Speaker to treat both Ugenti-Rita and Shooter
24   consistently by allowing them to both retain their positions as chair of their respective
25
     committees.
26
27
28

                                                    16
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 22 of 132




 1         89.      Mesnard's response in a letter contained one word: "No" with no

2    explanation.
3
           F. Mesnard Changes The Rules
4
5          90.      The House has long had policies regarding equal treatment in the

 6   workplace. Yet, the Speaker created a substantially more restrictive policy which he
7
     directed to only be applied to Representative Shooter.
 8
 9         91.      Mesnard's policy, created at the time Ugenti-Rita made allegations of

10   sexual harassment, was never voted on and remains unadopted by the elected members
11
     of the House though, was required to be voted on and adopted before applying to any
12
13   elected members under House Rule.

14         92.      The Speaker lacked the authority and violated the House Rules when he
15
     unilaterally created a separate policy that he applied to only one of three members
16
17   accused and investigated, in the same month by the same independent investigator,

18   for misconduct.
19
           93.      This separate policy was provided by the Speaker to the House's
20
21   independent investigator to assess allegations against Representative Shooter.
22         94.      This policy (which is referred to in the independent investigators' report
23
     as "the Policy") was created, adopted in November 2017 and enforced, unilaterally by
24
25   the Speaker. The Speaker lacked the authority to unilaterally adopt a new policy for
26   elected members of the House under existing House Rules.
27
28

                                                  17
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 23 of 132




 1          95.   The new, proposed policy was announced only after Ugenti posted

2    allegations on Facebook.
3
            96.   In the history of the United States, all serious allegations of misconduct
4
 5   against a member of the Arizona Legislature, by tradition as well as parliamentary and

 6   procedural expectations, have been handled by a committee of elected peers such as a
 7
     "Special Committee" or an Ethics Committee (with one exception described below
 8
 9   that took place during the Civil War for United States senators who abandoned the

10   senate and joined the rival, Confederate government that was at war with the United
11
     States).
12
13          97.   No Legislature in Arizona history, has attempted the expulsion of a

14   member without convening a special or ethics committee consisting of elected
15
     members.
16
17          98.   No Legislature in Arizona, has expelled a member without providing this

18   and other basic elements of fair disciplinary processes.
19
            99.   Based on exhaustive research, it is alleged that there has not been one
20
21   expulsion of an elected member by a state legislature in the history of the United States

22   prior to Representative Shooter's, without the involvement of a chamber's special
23
     committee (known throughout the history of the states and the United States Congress)
24
25   by a variety of names such as the "Select Committee", "Conduct Committee", "Ethics
26   Committee", "Standards & Official Conduct" and "Special Privilege & Election
27
     Committee) consisting of elected members, not members of hand-picked staff under
28

                                                 18
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 24 of 132




 1   the employ of the Speaker, as was the case in Representative Shooter's expulsion

2    process. One notable exception was during the Civil War when Congressional
3
     members did not return to Congress and instead joined the Confederate government.
4
 5   Given their abandonment of their duties in Congress to serve a rival government, at

 6   war with the United States and their failure to personally appear in Congress, a
 7
     committee hearing was not necessary. These extraordinary facts have no similarity to
 8
 9   the circumstances that were used to justify Mr. Shooter's removal from office.

10          100. Had the House Ethics Committee evaluated the allegations against
11
     Representative Shooter, applying the existing House rules and the existing House and
12
13   Senate policies, the allegations against Representative Shooter would have been

14   measured against entirely different policies and the outcome would have been entirely
15
     different.
16
17          101. Such was the outcome for Representative Rebecca Rios who was alleged

18   to have engaged in sexual relations with a young House staff member before being
19
     discovered by another staff member in the basement of the House which was reported
20
21   to the representatives of the Speaker's office at the time and led to the staffer's

22   dismissal from employment in the House.
23
            102. Although direct information provided in a briefing during the transition
24
25   from the previous speaker to Mesnard giving Mesnard first-hand knowledge and also
26   known first-hand by another member of House leadership, Kelly Townsend when
27
     Mesnard was speaker, the complaint was dismissed.
28

                                                19
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 25 of 132




 1          103. The Rios dismissal letter cites a lack of first-hand knowledge as well as

2    a finding that the issue does not amount to a violation of law, rule or policy.
3
            104.    A.R.S. §38-519 establishes an Ethics Committee for each legislative
4
 5   body, comprised of five Members appointed (in the House) by the Speaker.

 6          105. The House Ethics Committee is to investigate complaints and charges
 7
     against members of the House, and "if necessary report the results of the investigation
 8
 9   to [its house] with recommendations for further action."

10          106. This Ethics Committee (and prior to its formation in the Arizona
11
     Legislature, the "Special Committee") has in Arizona presided over every serious
12
13   allegation of misconduct by a member, including after legislators (during AZScam in

14   1991) who were videotaped accepting and, in one case even counting the money for,
15
     bribes and whose bank accounts had already been confiscated in a separate, yet related
16
17   civil racketeering lawsuit.

18          107. Even the AzScam legislators required basic due process which included
19
     the opportunity for a hearing which Mr. Shooter was intentionally deprived of.
20
21          108. The Arizona Capitol Times wrote, in a retrospective article printed
22   9/19/2011, "The ethics trial format [for Walker and Higuera] was fairly simple and
23
     was set to feature opening arguments from opposing sides, the presentation of
24
25   witnesses and documents, cross-examinations and follow-up questions from the
26   special prosecutor. Committee members were allowed to question witnesses".
27
            109. A second example involves Jesus "Chuy" Higuera (1991).
28

                                                  20
   Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 26 of 132




      110. Mr. Higuera resigned in the midst of the House Ethics Committee

investigation. The House Ethics Committee investigation was conducted

simultaneously with the Senate Ethics Committee investigation into Senator Carolyn

Walker.

      111. A third example is Sue Laybe (1991).

      112. Ms. Laybe resigned on the third day of her House Ethics Committee

hearing into her role in "AZScam".

      113. A fourth example is Senator Scott Bundgaard (2012) which occurred

while Ugenti-Rita, Mesnard and Shooter all served in the Legislature and thereby

reinforced House and Senate historical precedent while all three legislators personally

observed legislators' rights to due process.

      114. Mr. Bundgaard resigned, following witness testimony, a few hours after

the start of the Ethics Committee hearing.

      115. A fifth and the most recent example, again occurred while Ugenti-Rita,

Mesnard and Shooter all served in the Legislature is Representative Daniel Patterson

(2012).

       116. The Ethics Committee's Investigative Report made clear "the Chairman

[of Ethics] shall review and distribute a copy of each complaint and supporting

documentation to all Members of the Committee and to the Member who is the subject

of the complaint. The Member who is the subject of the complaint shall have the

opportunity to respond to the complaint in writing". Emphasis added


                                               21
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 27 of 132




 1          117. After the House Ethics Committee recommended expulsion but before a

2    floor vote by all legislators, Mr. Patterson resigned.
3
            118. By serving in the legislature at the time during which allegations of
4
 5   misconduct were investigated and required an Ethics Hearing in a committee of

6    elected peers, the historical norm was modeled for Mesnard, Ugenti-Rita and Shooter
 7
     and reinforced expectations of due process.
 8
 9          119. This process is affirmed by the National Council of State Legislatures

10   (NCSL) which extensively tracks state legislatures, in "Inside the Legislative
11
     Process", a nationally-recognized publication and research tool which collects
12
13   responses to comprehensive surveys of legislative clerks and secretaries of all 50 state

14   legislatures, "Modern court cases establish that a legislator who is subject to
15
     disciplinary proceedings has the right to due process".
16
17          120. For the first time in the Arizona Legislature's history, rather than

18   convene the Ethics (or Special) Committee to evaluate conduct complaints against
19
     members Representative Shooter and Representative Ugenti-Rita, the Speaker
20
21   appointed a "special investigation team" consisting only of his staff and not of elected
22   members/peers as was required by tradition as well as the parliamentary and
23
     procedural norms and expectations. At the direction of Mesnard, his staff member
24
25   team promptly hired Sherman & Howard to conduct an independent investigation.
26          121. Representative Shooter never requested that the House hire outside
27
     counsel to conduct an investigation.
28

                                                   22
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 28 of 132




 1          122. Representative Shooter did not request Sherman & Howard determine

2    whether the allegations were true. At all times, Mr. Shooter expected the evidence to
3
     be thoroughly evaluated by his elected peers with his opportunity to address each
4
 5   allegation in the Ethics Committee.

6
 7          123. The Speaker of the Arizona House of Representatives does not have the

 8   authority to:
 9
            o        Unilaterally create a new sexual harassment policy for elected members
10
11   without a vote of the elected members;

12          o        Direct that a new, "zero-tolerance", subjective policy enforced in direct
13
     contravention of House Rules and be enforced retroactively on any elected member
14
15   for alleged offenses, many of which were alleged to have occurred seven years prior;

16          o        Direct the use of two distinct and vastly inconsistent policy standards
17
     simultaneously to elected members to members under investigation at the same time
18
19   by the same investigator;

20          o        Cause the independent investigators' report to omit material and
21
     exculpatory testimony and evidence relating to independently corroborated, serious
22
23   allegations of sexual misconduct by Ugenti-Rita, Mr. Shooter's accuser;
24          o        Compel the members of the House to vote for its first expulsion in 70
25
     years only four days after the release of the investigators' report without providing Mr.
26
27   Shooter the opportunity to respond in writing nor the opportunity to meaningfully
28

                                                  23
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 29 of 132




 1   defend himself in a hearing before his peers. Mr. Shooter was assured both orally and

2    in writing during the investigation and on the day the report was made available to the
3
     public that he was entitled to five days to provide a written response to the investigative
4
5    report. The investigative report contains multiple factual errors and amounts to an

 6   outline of allegations of facts, only the first step in a fair process. Four days after
 7
     Mesnard's release of the report, Mesnard concluded Mr. Shooter should be sentenced
 8
 9   to expulsion and offered the motion to expel. This conduct is evidence of Mesnard's

10   unambiguous intention to preclude Mr. Shooter from the opportunity to raise these
11
     consequential issues until after he had been expelled which is the purpose of this
12
13   complaint.

14          124. The Policy enforced on Representative Shooter, commonly referred to as
15
     the "zero tolerance policy" was created and effective November 2017 and as of the
16
17   date of this filing still may not be enforced on any legislative member without a vote

18   to adopt the policy.
19
            125. For the zero tolerance, subjective, retroactive policy to be enforced on
20
21   legislative members, a vote by the legislative members approving the policy was

22   required. Yet no such vote on the policy ever took place.
23
            126. The independent investigators were directed to impose Mesnard's newly
24
25   created, illegitimate policy, retroactively, to form conclusions about violations of this
26   new, unauthorized policy.
27
28

                                                  24
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 30 of 132




 1         127. As stated in page six of the report, "the investigation was conducted in

2    light of the House's very expansive zero tolerance Policy, as opposed to whether
3
     someone might be able to state and prove a claim for workplace harassment,
4
 5   discrimination or hostile work environment in a court or administrative proceeding"

 6   yet, again, the speaker lacked the authority to create and require a new policy be
 7
     applied on a member without the prior approval of the legislative membership.
 8
 9         128. No explanation has been given for considering alleged conduct from

10   prior legislative terms, most alleged to have occurred while Representative Shooter
11
     was serving in the Senate, using rules only created after the allegations were made and
12
13   which, again, were never authorized by elected members of the House as was

14   expressly required for enforcement, according to existing House Rule.
15
           129. The selective enforcement of Mesnard's unauthorized, newly created
16
17   policy combined with the intentional exclusion of exculpatory evidence directly

18   resulted in the conclusions by the independent investigators, using employment law
19
     terminology yet with an infinitely lower, subjective standard than would be applied
20
21   under employment law, that Mr. Shooter's conduct (without the opportunity to

22   address factual and legal inaccuracies as promised and required) created a "hostile
23
     work environment", was the core rationale used to justify his expulsion.
24
25          130. Moreover, if Mesnard's newly created policy had been applied to
26   Mesnard's own conduct, he would have been in direct violation of his retroactive
27
     policy. Mesnard commenced a romantic relationship with a state agency's "legislative
28

                                                25
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 31 of 132




 1   liaison" at the time she was lobbying him. He voted on her legislation without recusing

2    himself on votes affecting her agency. On more than one occasion, Mesnard
3
     accompanied his paramour to hearings and sat with her in the audience, visible to all
4
 5   legislative members of the committees, when his paramour testified on legislation

 6   affecting her agency.
 7
            131. If the existing, appropriate House and Senate policies at the time had
 8
 9   been applied, which evaluated conduct using the employment law legal standard, Mr.

10   Shooter would have been found to have made offensive attempts at humor, in
11
     instances one time in front of separate individuals, but not to have created a hostile
12
13   work environment.

14          132. Without due process, Mr. Shooter's peer legislators were denied the time,
15
     opportunity and information to objectively evaluate the facts, evidence and
16
17   appropriate policies nor hear Mr. Shooter's responses and rebuttals.

18          133.   These breaches of specific House Rules and parliamentary and
19
     procedural tradition and expectations violated the basic rights owed to Mr. Shooter,
20
21   as a citizen, and as a duly-elected member of the Arizona House of Representatives
22   and owed to the people of his legislative district who elected him.
23
            134. These extraordinary measures were undertaken to prevent Representative
24
25   Shooter from issuing subpoenas and thereby making evident, high-level corruption.
26
27
28

                                                 26
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 32 of 132




 1         G. Independent Investigator's Report was Materially Modified

2          135. The independent investigators' report contains voluminous discussion
3
     regarding various allegations against Representative Shooter. In fact, some 65 pages
4
5    of the 75 pages of the investigative report were dedicated to the investigation into

 6   claims made against Mr. Shooter, including interviews with numerous witnesses and
7
     in some instances, where their allegations were found to be demonstrably false.
 8
 9          136. According to the report, a majority of the claims against Mr. Shooter were

10   found not to constitute sexual harassment even under the Speaker's specially created,
11
     strict "zero tolerance" standard.
12
13          137. By contrast, the report contains only a page and a half directed to

14   allegations against Representative Ugenti-Rita and concludes, without facts or
15
     analysis, that there is "no credible evidence" that she violated the Policy.
16
17          138. This finding, despite the fact that a known victim of repeated sexual

18   harassment by Representative Ugenti-Rita came forward to the independent
19
     investigators and provided her testimony, physical evidence and corroborating,
20
21   contemporaneous witnesses to the sexual harassment is dubious.
22          139. The testimony and evidence of sexual misconduct by Ugenti-Rita was far
23
     more egregious than any allegation against Mr. Shooter yet were intentionally excluded
24
25   from the final and public report.
26
27
28

                                                 27
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 33 of 132




 1         140. The Speaker caused the credible testimony of Ugenti-Rita's victim and

2    her two corroborating, contemporaneous witnesses as well as the physical evidence to
 3
     be excluded from the publicly released version of the report.
4
 5         141. There was no attempt to discipline or otherwise censure Representative

 6   Ugenti-Rita, as the Speaker's objective was, in concert with the Governor's Chief of
 7
     Staff Kirk Adams, in collaboration with another member of the Governor's staff, only
 8
 9   to end Representative Shooter's attempts to uncover evidence of corruption related to

10   high priced no-bid contracts and other non-competitive procurement processes.
11
           H.     The Independent Investigator's Report Was Not Independent
12
13          142. At the conclusion of the independent investigation, the results were

14   initially withheld from the public and Mr. Shooter. The Speaker received a copy of the
15
     independent investigator's report approximately nine days before he released the
16
17   version of the report he deemed final to the public.

18          143. The direct testimony of a victim of sexual harassment by Representative
19
     Ugenti-Rita and supporting witness testimony and evidence were intentionally
20
21   excluded from the report that was released to Mr. Shooter and the public.
22          144. When witnesses were interviewed by the independent investigators
23
     Morgan and Hesketh, witnesses were told expressly, that their statements and the
24
25   information obtained in their interviews were not protected.
26
27
28

                                                28
   Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 34 of 132




          145. There are numerous citations in the report to interviews with anonymous

"Interviewees" and to notes, photos, and other evidence that have never been provided

to Representative Shooter despite repeated requests.

          146. The decision to exclude exculpatory witness testimony and related

evidence had a deleterious impact on Representative Shooter's ability to respond to the

charges and to challenge the credibility of his accuser, Representative Ugenti-Rita.

          147. The Speaker has refused to release evidence, obtained and documented by

the independent investigator, of wrong doing by Ugenti-Rita despite the fact that the

investigation and evidence was obtained on behalf of the House of Representatives

with the use of Arizona tax dollars in an effort for alleged transparency and fairness to

the public. To date, Mesnard has authorized payments totaling over $250,000 to the

investigators to meet with witnesses, document, make revisions and now recent efforts

to stymie requests for the release of all relevant and materially related testimony.

          148. Considerable information was not available to the general public or to

members of the House of Representatives at the time that the report was released.

Material information was not made available to House members at the time of

Mesnard's motion and the House vote to remove Representative Shooter from elected

office.

          149. A month after the vote to expel Mr. Shooter, Mesnard, after repeated

requests by media under public records law, released an additional 340 pages of




                                            29
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 35 of 132




 1   documents, related solely to the investigation of Mr. Shooter yet nothing related to

2    claims against Representative Ugenti-Rita (on March 16, 2018).
3
           150. The victim testimony, testimony from two additional, contemporaneous
4
 5   witnesses and physical evidence, obtained by the independent investigator, that directly

 6   relates to the credibility of Ugenti-Rita who announced on Facebook and on television
 7
     that she was victimized, and on information, exculpatory information known to the
 8
 9   independent investigators was (and remains) hidden from the public intentionally so as

10   to not impede the plan set in motion to destroy his reputation and immediately expel
11
     Representative Shooter.
12
13          151. Though, Mr. Shooter is aware that the investigation received or had access

14   to photographs of a private nature, at no time has he sought to obtain such photographs
15
     nor make the photographs public.
16
17          152. Although, according to the Report, there were "interviews with over 40

18   individuals" (p. 3 of the report), the House and Sherman & Howard has refused to
19
     provide even the identity of those witnesses.
20
21          153. Mr. Shooter does not seek to require the victim of sexual harassment by
22   Ugenti-Rita to again provide her testimony when the victim already provided her
23
     detailed testimony to Sherman & Howard investigators which was documented. Mr.
24
25   Shooter seeks to spare the victim and her corroborating, contemporaneous witnesses
26   from the need to come forward and present testimony a second time. Mr. Shooter has
27
     demonstrated this priority to spare this victim from having to once again present
28

                                                 30
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 36 of 132




 1   testimony by requesting, repeatedly the House and Sherman & Howard to admit the

2    existence of witnesses against Ugenti-Rita that were excluded from the report and to
3
     provide the witnesses statements as given to the independent investigators.
4
 5   Furthermore, Mr. Shooter does not wish to make their identities public without their

 6   express permission.
 7
           154. When interviewed by the Phoenix Business Journal in April 2018 about
 8
 9   his work investigating sexual harassment claims, including the Shooter & Ugenti

10   investigation, the lead investigator for the House, Craig Morgan of Sherman &
11
     Howard advised " . . . the most important part of harassment investigations is
12
13   getting to the truth and having due process for all involved. That means taking

14   allegations seriously and dealing with them accordingly, if true."
15          155. "To find the truth was the most important thing," Morgan said of the
16
     Shooter investigation.
17
18          156. Mr. Shooter is in agreement with Mr. Morgan's recommendations and

19   therefore seeks due process, requests that Ugenti-Rita's victim's allegations are taken
20
     seriously and dealt with accordingly. This can only be achieved by the full and open
21
22   disclosure of the sexual harassment and true victimization of Ugenti-Rita's direct

23   subordinate, a young staff member formerly under Ugenti-Rita's direction in the
24
     Arizona House of Representatives.
25
26
27
28

                                                31
           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 37 of 132




 1   II.    GENERAL LEGAL BASES FOR SHOOTER'S CLAIMS

2            157. Mr. Shooter has been damaged by the actions and inactions of the
3
     Defendants. He has suffered violations of his Constitutional rights and has been the
4
 5   victim of common law torts. His constitutional rights under both the United States

 6   and Arizona constitutions have been violated. His rights to due process, equal
 7
     protection, and to confront and cross examine his accusers were breached.
 8
 9           158. The Arizona violations include the failure to provide due process as

10   required under the Arizona Constitution. Representative Shooter was discriminated
11
     against when Mesnard unilaterally, retroactively and without authority applied a "zero
12
13   tolerance" subjective policy solely to Mr. Shooter, a violation also of House Rules

14   which necessitated members to vote on the adoption of the "zero-tolerance" policy.
15
     Speaker Mesnard intentionally violated House Rules when he submitted the specially
16
17   constructed, never adopted policy to be applied retroactively. This is evidenced by the

18   fact that after Mr. Shooter's expulsion, Mesnard failed to seek nor obtain the approval
19
     of members to adopt any Code of Conduct, let alone the subjective, "zero-tolerance",
20

21   retroactive policy he created then claimed was violated which required that Mr.
22   Shooter be expelled from office.
23
              159. The allegations against Representative Shooter were made at the time
24

25   Mesnard introduced a proposed policy for members and which will never be voted on
26   let alone adopted by the legislative members which was required under House Rule.
27

28

                                                32
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 38 of 132




 1         160. It is a violation of Representative Shooter's Constitutional rights for

2    Mesnard to create a new, unadopted policy to apply to alleged actions dating back as
3
     far as 2011.
4
 5         161. The same factual predicate outlined above is evidence that Mesnard, in

 6   his leadership position acted in concert to violate Representative Shooter's due
 7
     process rights and to deny him the privileges and immunities granted to him as a
 8
 9   citizen of both Arizona and the United States.

10         162. Representative Shooter's right to due process includes the Constitutional
11
     right to examine his accusers and confront the witnesses against him.
12
13          163. Although the expulsion of Representative Shooter is not a judicial

14   proceeding, the House vote to expel him was to deprive him of his seat in the House
15
     of Representatives, which was a property right to which he was deprived without due
16
17   process of law.

18          164. The entire removal process was undertaken without the protections of
19
     the traditional Ethics Committee or any of the rights the Courts find so important.
20
21          165. At a bare minimum, Representative Shooter should have been provided
22   access to the complete investigative file including the investigators' notes describing
23
     the testimony of material witnesses so that he could properly mount a defense to the
24
25   allegations raised against him. He should, at the very least, have had timely access to
26   the information in order to question the bias, interest, and motive of his accusers.
27
28

                                                 33
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 39 of 132




 1          166. He was denied that right by Mesnard's decision to release only the

2    redacted 82 page report. Representative Shooter was wrongfully terminated from his
 3
     position as Representative of legislative district 13.
 4
 5          167. Expulsion from a state legislature without due process is an important

 6   and ripe issue for Arizona's Courts. Just a little over a month after the Arizona Speaker
 7
     bypassed long established procedural and parliamentary norms and expectations for a
 8
 9   fair disciplinary process and Representative Shooter became the first state legislator

10   in the United States to be expelled without the matter considered by an ethics or
11
     special committee of his peers, Colorado followed suit and expelled a lawmaker also
12
13   without first providing the protections required for due process.

14          168. Notably, the legislature requires a committee hearing before a bill may
15
     progress to a floor vote. It seems a minimal expectation that before a legislator is
16
17   expelled from office, a hearing is first necessitated.

18          169. To be clear, it is the Constitutional right of every state legislature and
19
     Congress to expel an elected member of its chamber. But it is also clear, that such a
20
21   vote cannot and must not occur without the elected member afforded some due
22   process. Those two principles are not in conflict and are, in fact, complementary.
23
     "Procedural due process rules are meant to protect persons not from the deprivation,
24
25   but from the mistaken or unjustified deprivation of life, liberty, or property." Carey v.
26   Piphus, 435 U.S. 247, 259 (1978)."
27
28

                                                  34
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 40 of 132




 1         170. It is a fundamental American principle, embraced to distinguish our

2    system of justice from a monarchy. At its core, due process is notice and an
3
     opportunity to be heard by an impartial tribunal.
4
5           171. Procedural rules "minimize substantively unfair or mistaken deprivations

 6   of life, liberty, or property by enabling persons to contest the basis upon which a State
 7
     proposes to deprive them of protected interests. Fuentes v. Shevin, supra, 407 U.S. 67,
 8
 9   81 (1972).

10          172. In United States v. Bailin, 144 U.S. 1, 5 (1892) the Supreme Court held
11
     that, while the House's rulemaking power was broad, in exercising that power, the
12
13   House "may not by its rules ignore constitutional restraints or violate fundamental

14   rights. It would seem that the same limit may be applicable to the expulsion power".
15
16                     ADDITIONAL LEGAL BASES OF THE CLAIMS
17
            173. There is no question that the Supreme Court can and will intervene when
18
     other branches of state government act improperly. In the case of Arizona Indep.
19
20   Redistricting Comm'n v. Brewer, 229 Ariz. 347, 275 P.3d 1267 (2012), the Court found
21
     the governor did not have the power to remove a member of the Independent
22
     Redistricting Commission. In doing so, the Court made some applicable observations:
23
24
                   The gubernatorial removal power derives from the Constitution,
25                 not statute. That fact, however, does not alter or lessen a court's
26                 power to review whether removal of an independent
                   commissioner meets constitutional requirements" (229 Ariz. at
27
                   354, 275 P.3d at 1274)
28

                                                  35
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 41 of 132




 1          174. Well-established legal principles exist to guide us in determining whether

2    the Governor's removal of Mathis meets constitutional requirements, without
3
     'substituting our subjective judgment' on facts or on the nature and severity of Mathis's
4
5    alleged wrongs." (229 Ariz. at 354, 275 P.3d at 1274).

 6          175. "The requirement of two-thirds Senate concurrence is a significant check
 7
     on the governor's removal power and poses a potentially formidable hurdle to curb
 8
 9   abuse of executive discretion. *353 **1273 But the absence in Section 1(10) of the

10   other procedural and substantive safeguards found in Article 8 distinguishes the
11
     Senate's role under Section 1(10) from its role in an impeachment." (229 Ariz. at 352—
12
13   53, 275 P.3d at 1272-73).

14          176. "To determine whether a branch of state government has exceeded the
15
     powers granted by the Arizona Constitution requires that we construe the language of
16
17   the constitution and declare what the constitution requires. The interpretation of the

18   laws is the proper and peculiar province of the courts and a constitution is and must be
19
     regarded by the judges as fundamental law. It is emphatically the province and duty of
20
21   the judicial department to say what the law is." (229 Ariz. at 355, 275 P.3d at
22   1275)(intemal cites and punctuation omitted).
23
            177. Although the expulsion of Representative Shooter is not a judicial
24
25   proceeding, the clear intent of the House vote to expel him was to deprive him of his
26   seat in the Arizona House of Representatives. As the Supreme Court said in Greene v.
27
     McElroy, 360 U.S. 474, 496W      497 (1959):
28

                                                 36
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 42 of 132




 1                Certain principles have remained relatively immutable in our
                  jurisprudence. One of these is that where governmental action
2                 seriously injures an individual, and the reasonableness of the
3                 action depends on fact findings, the evidence used to prove the
                  Government's case must be disclosed to the individual so that he
4                 has an opportunity to show that it is untrue. While this is
5                  important in the case of documentary evidence, it is even more
                   important where the evidence consists of the testimony of
6                  individuals whose memory might be faulty or who, in fact, might
7                 be perjurers or persons motivated by malice, vindictiveness,
                   intolerance, prejudice, or jealousy. We have formalized these
 8                protections in the requirements of confrontation and cross-
 9                 examination. They have ancient roots. They find expression in
                   the Sixth Amendment. This Court has been zealous to protect
10                 these rights from erosion. In January 2018, the Congressional
11                 Research Service published "Expulsion of Members from
                   Congress: Legal Authority and Historical Practice". The authors
12                 note that there are very few court decisions on the use of the
13                 Constitution's Expulsion Clause.

14         178. When considering this issue, due to the lack of specific judicial guidance,
15
     the Congressional Research Service asserts there is strong legal precedent to look to
16
17
     historical instances of the exercise of its power to interpret and guide the proper uses

18   and constraints of the Expulsion Clause. https://fas.org/sgp/crs/misc/R45078.pdf.
19
20                                       COUNT ONE
21
                   (Violation of Civil Rights and Aiding and Abetting And
22                            Conspiracy to Violate Civil Rights)
23
            179. The actors, described above, were acting, singularly or in concert, under
24
     color of state law.
25
26
27
28

                                                 37
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 43 of 132




 1          180. Pursuant to 42 USC §1983 the coordination and actions taken and taken

2    in concert by the Speaker and Adams, and the unconstitutional implementation of
3
     policies of the State constitute a violation of that Federal law.
4
 5          181. Section 1983 provides that no person acting under color of state law may

 6   act to deprive another of the rights and privileges granted to them under the laws of
7
     either Arizona or the United States Constitution.
 8
 9          182. The actions of defendants deprived Shooter of his rights to due process

10   and equal protection.
11
            183. The actions detailed above are sufficient to establish a violation of 42
12
13   USC § 1983 and entitle Representative Shooter to his actual damages in an amount to

14   be proven at trial.
15
            184. The actions taken to expel Representative Shooter deprived him of a
16
17   protected liberty interest. Representative Shooter lost his seat and was defamed at the

18   same time. An individual who is terminated by the government has a protected liberty
19
     interest that is compensable if that individual is libeled at the same time. Montoya v.
20
21   Law Enforcement Merit System Counsel, 148 Ariz. 108, 713 P.2d 309 (1985).
22          185. Defendants aided and abetted each other and conspired to deprive Mr.
23
     Shooter of the his constitutional rights.
24
25                                            COUNT TWO
26                   (Defamation and Aiding and Abetting, and Conspiracy to
27                                   Commit Defamation)
28

                                                   38
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 44 of 132




 1         186. The allegations and opinions against Shooter which were evaluated

2    applying a bogus policy, applied retroactively, and without the opportunity to respond
3
     to the investigators' report are defamatory and were publicly disseminated in the
4
 5   independent investigators' report and repeated as fact in the media. This report

 6   includes salacious information some of which even the independent investigator found
7
     not relevant. For example, on a number of the charges the independent investigator's
 8
 9   report found that there was no credible evidence, and yet the House based its decision

10   to expel Representative Shooter in part on the information contained in independent
11
     investigators' report.
12
13          187. On information and belief, Defendants made defamatory statements to

14   the press outside of legislative proceedings.
15
            188. Upon information, Defendants knew that the statements they were
16
17   making were false or they acted in reckless disregard of the truth.

18          189. Defendants are liable for this defamation, aiding and abetting and
19
     conspiracy to commit defamation.
20
21          190. The State is liable under the doctrine of Respondeat Superior.

22                                         COUNT THREE
23
                  (False Light Invasion Of Privacy and Aiding and Abetting, and
24                Conspiracy to Commit False Light Invasion Of Privacy)
25
            191. The allegations presented in the independent investigators' report, and
26
27   the intentional suppression of exculpatory information (which was suppressed at the
28

                                                 39
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 45 of 132




 1   direction of Speaker Mesnard), and Defendants' statements to the press, place

2    Representative Shooter in a false light.
3
            192. Defendants are liable for this false light invasion of privacy and aiding
4
 5   and abetting and conspiracy to commit false light invasion of privacy. The State is

 6   liable under the doctrine of Respondeat Superior.
 7
                                         COUNT FOUR
 8
 9                                  (Wrongful Termination)

10          193. Representative Shooter was wrongfully terminated from his position of
11
     Representative of legislative district 13, resulting in loss of salary, fringe benefits,
12
13   position, and most important, reputation. All defendants are liable for this wrongful

14   termination.
15
           Therefore, Plaintiff prays for damages against Defendants, and each of them, in
16
17   a reasonable amount, for attorneys' fees, for costs incurred, for us and for such other

18   and further relief as the court deems proper.
19
                                    DEMAND FOR JURY TRIAL
20
21          Plaintiff hereby demands a jury trial on all issues.

22
23          THEREFORE, Plaintiff prays that this Court:
24          (a) Enter judgment against the defendants and each of them;
25
            (b) Enter a declaratory judgment declaring the acts of the defendant to be a
26
27   violation of plaintiffs constitutional rights to freedom of speech, equal protection, and
28

                                                 40
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 46 of 132




 1   due process and rights to public records;

2          (c) Award plaintiff all damages, costs, interest and reasonable attorneys' fees
3
     for this action pursuant to 42 U.S.C. §1988 and other relevant statutes; and,
4
 5         (d) Order such other and further relief as the Court deems just and proper under

 6   the circumstances.
 7
                  DATED January 29, 2019.
 8
 9                                          HORNE SLATON, PLLC

10
                                             By:       61
11                                                    )




                                             Thomas C. Horne, Esq.
12                                          Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 41
                Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 47 of 132




 1   Thomas C. Home, Bar No. 002951
     HORNE SLATON, PLLC
2    6720 North Scottsdale Road, Suite 285
     Scottsdale, AZ 85253
3    Tel: (480) 483-2178
     Fax: (480) 367-0691
4    Email: horne@homeslaton.com
     Attorney for Plaintiff
5

 6
                IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
7
                        IN AND FOR THE COUNTY OF MARICOPA


 9   DONALD M. SHOOTER, an individual,
                                                  CASE NO.
10                         Plaintiff,
11
                                                  EXHIBITS TO COMPLAINT
     V S.

12
     STATE OF ARIZONA; KIRK and JANAE
13   ADAMS, husband and wife; JAVAN
     "J.D." and HOLLY MESNARD, husband
14
     and wife,
15
                           Defendant.
16

17

18          1     AWS Contract

19          2     Definition of Sole Source

20          3     Letter to ADOA Director re: procurement concerns

21          4     DPS Report — surveilled by private investigator
22          5     AZ Republic article re: subpoenas
23          6     Timeline of communications with Executive Staff
24
            7     Rios Ethics Dismissal letter
25
            8     Five days required for written response to report
         Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 48 of 132




 1   9     Townsend quoted in newspaper article

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                       -2-
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 49 of 132




                      EXHIBIT 1
                     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 50 of 132
DocuSign Envelope ID: 2ECEF7D0-13BES-430E-B284-6DAECCOA6193




                                                         AWS Enterprise Agreement

             This AWS Enterprise Agreement (this "Agreement") is made and entered into by and between Amazon Web
             Services, Inc., a Delaware corporation ("AWS") and the customer specified on this Cover Page ("Customer").

             In consideration of the mutual promises contained in this Agreement, AWS and Customer agree to all terms of the
             Agreement effective as of the date the last party signs this Agreement (the "Effective Date").

             Defined terms used in this Agreement with initial letters capitalized have the meanings given in Section 13 below.


                Amazon Web Services. Inc.                                Cust • fri   am-: State of Arizona
                           Doetagned by*
                                                                                       I 11)
                By: _ StiumvAA, (MAkr                                    By
                Nam      BD443A8F1C8CA4 t A                              Name IVaririnfaMiNESTa
                                                                         Title:
                Tit le: Authorized Representative                               - graininteriMilk
                Signature Date: march 14, 2017                           Signature Date:



                Address:                                                 Address:

                410 Terry Avenue North                                   100 North 15th Avenue, Suite 201
                Seattle, WA 98109-5210                                   Phoenix, AZ 85007
                Attention: General Counsel                               Attention: L.' \MAD                  ()Ili' /I-1
                Fax: 206-266-7010                                        Fax: 0 11br




               AWS Enterprise Agreement                                                                                Page 1 of 11
               AMAZON CONFIDENTIAL                                   legal                                      AWS260389/2933075
               AMZN DOC4 416371_28                                                                                      2017-01-23
                           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 51 of 132
DocuSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             1.            Use of the Service Offerings.

             1.1    Generally. Customer may access and use the Service Offerings in accordance with this Agreement. Service
             Level Agreements may apply to certain Service Offerings. Customer will comply with the terms of this Agreement
             and all laws, rules, and regulations applicable to Customer's use of the Service Offerings.

             1.2 AWS Account. To access the Services, Customer must create one or more AWS Enterprise Accounts. Unless
             explicitly permitted by the Service Terms, Customer will only create one AWS Enterprise Account per email
             address. All AWS Enterprise Accounts will be covered by this Agreement. For all AWS Enterprise Accounts, this
             Agreement supersedes any acceptance of the AWS Customer Agreement by Customer or any of its employees
             acting on behalf of Customer. If Customer opens any AWS accounts that do not meet the definition of an "AWS
             Enterprise Account," those accounts will be governed by the AWS Customer Agreement.

             1.3 Third-Party Content Third-Party Content may be used by Customer at Customer's election. Third-Party
             Content is governed by this Agreement unless accompanied by separate terms and conditions, which may include
             separate fees and charges.

             1.4   Customer Affiliates. Any Customer Affiliate may use the Service Offerings under its own AWS Enterprise
             Account(s) under the terms of this Agreement by executing an addendum to this Agreement with AWS, as mutually
             agreed by AWS and the Customer Affiliate.

             2.            Changes.

             2.1 To the Service Offerings. AWS may change or discontinue any of the Service Offerings or change or remove
                  sr   '          •   n   •    f           -    ,   I




             2.2 To APIs. AWS may change or discontinue any APIs for the Services from time to time. For any change or
             discontinuation of an API that is not also a discontinuation of a Service or a functionality of a Service, AWS will
             continue supporting the previous version of such API for 12 months after the change or discontinuation (except if
             doing so (a) would pose a security or intellectual property issue, (b) is technically infeasible, or (c) would prevent
             AWS from complying with the law or requests of governmental entities).

             2.3 To the Service Level Agreements. AWS may change or add Service Level Agreements from time to time,



             3.            Privacy and Security.

             3.1 AWS Security. AWS will implement reasonable and appropriate measures for the AWS Network (as
             determined by AWS) designed to help Customer secure Customer Content against accidental or unlawful loss,




             3.2 Data Privacy. Customer may specify the AWS regions in which Customer Content will be stored. Customer
             consents to the storage of Customer Content in, and transfer of Customer Content into, the AWS regions Customer
             selects. AWS will not access or use Customer Content except as necessary to maintain or provide the Service
             Offerings, or as necessary to comply with the law or a binding order of a governmental body. AWS will not
             (a) disclose Customer Content to any government or third party, or (b) subject to Section 3.3, move Customer
             Content from the AWS regions selected by Customer; except in each case as necessary to comply with the law or a
             binding order of a governmental body (such as a subpoena or court order) Unless it would be in violation of a
             court order or other legal requirement, AWS will give Customer reasonable Notice of any legal requirement or
             order referred to in this Section 3.2, to allow Customer to seek a protective order or other appropriate


               AVvS Enterprise Agreement                                                                                Page 2 of 11
               AMAZON CONFIDENTIAL                                                                              AWS260389/2933075
               AMZN DOC4 41637128                                                                                       2017-01-23
                    Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 52 of 132
DocuSign Envelope ID 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             remedy. AWS will only use Account Information in accordance with the Privacy Policy, and Customer consents to
             such usage. The Privacy Policy does not apply to Customer Content.

             3.3   Service Attributes. To provide billing and administration services, AWS may process Service Attributes in the
             AWS region(s) where Customer uses the Service Offerings and the AWS regions in the United States. To provide
             Customer with support services initiated by Customer and investigate fraud, abuse or violations of this Agreement,
             AWS may process Service Attributes where AWS maintains its support and investigation personnel

             4.    Customer Responsibilities.

             4.1 Customer Accounts. Except to the extent caused by AWS's breach of this Agreement, (a) Customer is
             responsible for all activities that occur under its AWS Enterprise Accounts, regardless of whether the activities are
             authorized by Customer or are undertaken by Customer, its employees or a third party (including without limitation
             contractors, agents or End Users), and (b) AWS and its Affiliates are not responsible for unauthorized access to
             Customer's AWS Enterprise Accounts.

            4.2 Customer Content. Customer will ensure that Customer Content, Customer Submissions or Customer/End
            Users' use of Customer Content, Customer Submissions or the Service Offerings will not violate any of the Policies
            or any applicable law. Customer is solely responsible for the development, content, operation, maintenance, and
            use of Customer Content and Customer Submissions. For example, Customer is solely responsible for:

             (a)   the technical operation of Customer Content, including ensuring that calls Customer makes to any Service
             are compatible with then-current APIs for that Service, including any APIs AWS continues to support under
             Section 2.2 of this Agreement;

             (b)   any claims relating to Customer Content or Customer Submissions; and

             (c)  properly handling and processing notices that are sent to Customer (or any Customer Affiliate) regarding
             Customer Content or Customer Submissions, such as by any person claiming that Customer Content or Customer
             Submissions violate such person's rights, including notices pursuant to the Digital Millennium Copyright Act.

             4.3 Customer's Security and Redundancy. Customers have a variety of options to choose from when
             configuring their accounts, and for all sensitive or otherwise valuable content AWS recommends that Customer
             uses strong security and redundancy features, such as access controls, encryption, and backup. Customer is
             responsible for properly configuring and using the Service Offerings in a manner that provides security and
             redundancy of its AWS Enterprise Accounts and Customer Content, such as, for example, using enhanced access
             controls to prevent unauthorized access to AWS Enterprise Accounts and Customer Content, using encryption
             technology to prevent unauthorized access to Customer Content, and ensuring the appropriate level of backup to
             prevent loss of Customer Content.

             4.4 Log-in Credentials and Account Keys. AWS log-in credentials and private keys generated by the Services are
             for Customer's internal use only and Customer may not sell, transfer or sublicense them to any other entity or
             person, except that Customer may disclose its private key to its agents and subcontractors (including any of its
             Affiliates who are acting as an agent or subcontractor of Customer) performing work on behalf of Customer.

             4.5 End Users. Customer is responsible for End Users' use of Customer Content and the Service
             Offerings. Customer will ensure that all End Users comply with Customer's obligations under this Agreement and
             that the terms of its agreement with each End User are not inconsistent with this Agreement If Customer
             becomes aware of any violation of its obligations under this Agreement by an End User, Customer will immediately
             suspend access to Customer Content and the Service Offerings by such End User, person or entity. AWS does not
             provide any support or services to End Users unless AWS has a separate agreement with Customer or an End User
             obligating AWS to provide support or services. Customer is responsible for providing customer service (if any) to
             End Users.

             5.     Fees and Payment:

             5.1     Service Fees. Unless otherwise stated on the AWS Site, AWS will invoice Customer at the end of each month
             for all applicable fees and charges accrued for use of the Service Offerings, as described on the AWS Site, during the
             month. Customer will pay AWS all invoiced amounts within 30 days of the date of the invoice (other than Disputed
             Amounts). For any Disputed Amounts, Customer will provide Notice to AWS, including the basis for the dispute

              AWS Enterprise Agreement                                                                                 Page 3 of 11
              AMAZON CONFIDENTIAL
                                                                     legal]
                                                                                                                AWS260389/2433075
              A tvIzN DOG' 416371_28                                                                                    2017-01-23
                        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 53 of 132
DocuSign Envelope ID 2ECEF7DO-BBE5-430E-B284-6DAE000A6193




             (including any supporting documentation), and the parties will meet within 30 days of the date of the Notice to
             resolve the dispute. If the parties fail to resolve the dispute within such 30 day period, AWS may, at its option,
             (a) suspend Customer's or any End User's right to access or use any portion or all of the Service Offerings,
             immediately upon notice to Customer, and (b) terminate this Agreement pursuant to Section 7.2(b). All amounts
             payable by Customer under this Agreement will be paid to AWS without setoff or counterclaim and without
             deduction or withholding, provided that Disputed Amounts will be handled as set forth above. Fees and charges for
             any new Service or new feature of a Service will be effective when AWS posts updated fees and charges on the
             AWS Site, unless expressly stated otherwise in a Notice. AWS may increase or add new fees and charges for any
             existing Service by giving Customer at least 60 days advance Notice. AWS may elect to charge Customer interest at
             the rate of 1.5% per month (or the highest rate permitted by law, if less) on all late payments.

             5.2    Taxes. Each party will be responsible, as required under applicable law, for identifying and paying all taxes
             and other governmental fees and charges (and any penalties, interest, and other additions thereto) that are
             imposed on that party upon or with respect to the transactions and payments under this Agreement. All fees
             payable by Customer are exclusive of Indirect Taxes. AWS may charge and Customer will pay applicable Indirect
             Taxes that AWS is legally obligated or allowed to collect from Customer. Customer will provide such information to
             AWS as reasonably required to determine whether AWS is obligated to collect Indirect Taxes from Customer. AWS
             will not collect, and Customer will not pay, any Indirect Tax for which Customer furnishes AWS a properly
             completed exemption certificate or a direct payment permit certificate for which AWS may claim an available
             exemption from such Indirect Tax. All payments made by Customer to AWS under this Agreement will be made
             free and clear of any withholding or deduction for taxes. If any such taxes (for example, international withholding
             taxes) are required to be withheld on any payment, Customer will pay such additional amounts as are necessary so
             that the net amount received by AWS is equal to the amount then due and payable under this Agreement. AWS
             will provide Customer with such tax forms as are reasonably requested in order to reduce or eliminate the amount
             of any withholding or deduction for taxes in respect of payments made under this Agreement.

             6.         Temporary Suspension

             6.1 Generally. AWS may suspend Customer's or any End User's right to access or use any portion of or all of the
             Service Offerings immediately upon Notice to Customer if AWS reasonably determines.

               (a)    Customer's or an End User's use of the Service Offerings (i) poses a security risk to the Service Offerings or
             any third party, (ii) risks adversely impacting AWS's systems, the Service Offerings or the systems or Content of any
             other AWS customer, or (iii) risks subjecting AWS or its Affiliates to liability; or

              (b)   Customer or any End User is not in compliance with the Acceptable Use Policy or Section 8 of this
             Agreement.

             AWS will use commercially reasonable efforts to restore Customer's rights to use and access those portions of the
             Service Offerings or accounts that gave rise to the suspension promptly after Customer has resolved the problem
             giving rise to the suspension.

             6.2        Effect of Suspension. If AWS suspends Customer's right to access or use any portion of the Service Offerings:

                  (a)     Customer remains responsible for all fees and charges Customer incurs during the period of suspension; and

               (b)   Customer will not be entitled to any service credits under the Service Level Agreements for any period of
             suspension.

             7.         Term; Termination

             7.1   Term. The term of this Agreement will commence on the Effective Date and will remain in effect until
             terminated pursuant to this Agreement. Any Notice of termination of this Agreement by either party to the other
             must include a Termination Date.

             7.2 Termination.

              (a) Termination for Convenience. Customer may terminate this Agreement for any reason by providing AWS
             Notice. AwS may terminate this Agreement for any reason by providing Customer

                  (b) Termination for Cause.

                  AwS Enterprise Agreernent                                                                               Page 4 of 11
                                                                         Legal                                     AvVS260389/2933075
                  AMAZON CONFIDENTIAL
                  AMZN DOC4 416371_24                                                                                      2017-01-23
                           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 54 of 132
DocuSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




                 0) By Either Party. Either party may terminate this Agreement for cause if the other party is in material
             breach of this Agreement and the material breach remains uncured for a period of 30 days from receipt of Notice
             by the other party.

                  (ii) By AWS. AWS may also terminate this Agreement                                            ) if there is an act
             or omission  by  Customer or any End User  that AWS  has the right to suspend for under Section 6 and,  for those
             suspendable acts or omissions that are curable, Customer has not cured such condition within such 30 day period,
             or (B) in order to comply with applicable law or requests of governmental entities.

             7.3           Effect of Termination.

                  (a)        Generally. Upon the Termination Date:

                     (i)     except as provided in Section 7.3(b), all of Customer's rights under this Agreement immediately terminate;

                 (ii) Customer remains responsible for all fees and charges Customer has incurred through the Termination
             Date;

                 (iii) Customer will immediately return or, if instructed by AWS, destroy all AWS Content in Customer's
             possession (except for AWS Content that is publicly available on the AWS Site); and

                 (iv) Sections 4, 5, 73, 8.1, 8.2, 8.4, 8.5, 9, 10, 11, 12 and 13 will continue to apply in accordance with their
             terms

               (b)     Post-Termination Retrieval of Customer Content.
             AWS will not take action to remove any Customer Content as a result of the termination.
                                                          AWS will allow Customer to retrieve any remaining Customer Content from
             the Services, unless (i) prohibited by law or the order of a governmental or regulatory body or it could subject AWS
             or its Affiliates to liability, or (ii) Customer has not paid all amounts due under this Agreement, other than Disputed
             Amounts. For any use of the Services                                                            the terms of this
             Agreement will apply and Customer will pay the applicable fees at the rates under Section 5.
                                           ustomer will close all AWS Enterprise Accounts.

             8.            Proprietary Rights.

             8.1   Customer Content. As between Customer and AWS, Customer (or Customer's licensors) own all right, title,
             and interest in and to Customer Content. Except as provided in this Agreement, AWS obtains no rights under this
             Agreement from Customer (or Customer's licensors) to Customer Content.

             8.2 Customer Submissions. Customer Submissions will be governed by the terms of the Apache License, Version
             2.0, unless Customer requests and AWS consents in writing to another license supported by AWS.

             8.3     Service Offerings license. As between Customer and AWS, AWS, its Affiliates or its licensors own all right,
             title, and interest in and to the Service Offerings, and all related technology and intellectual property
             rights. Subject to the terms of this Agreement, AWS grants Customer a limited, revocable, non-exclusive, non-
             sublicensable, non-transferrable license to do the following during the Term: (a) access and use the Services solely
             in accordance with this Agreement; and (b) copy and use the AWS Content solely in connection with Customer's
             permitted use of the Services. Except as provided in this Section 8.3. Customer obtains no rights under this
             Agreement from AWS, its Affiliates, or their licensors to the Service Offerings, including without limitation any
             related intellectual property rights. Some AWS Content may be provided to Customer under a separate license,
             such as the Apache License, Version 2.0, which will be identified to Customer in the notice file or on the download
             page, in which case that license will govern Customer's use of that AWS Content.

             8.4    License Restrictions. Neither Customer nor any End User may use the Service Offerings in any manner or for
             any purpose other than as expressly permitted by this Agreement. Neither Customer nor any End User may, or
             may attempt to (a) modify, alter, tamper with, repair, or otherwise create derivative works of any Content included
             in the Service Offerings (except to the extent Content included in the Service Offerings are provided to Customer
             under a separate license that expressly permits the creation of derivative works), (b) reverse engineer,
             disassemble, or decompile the Service Offerings or apply any other process or procedure to derive the source code
             of any software included in the Service Offerings, (c) access or use the Service Offerings in a way intended to avoid


              AWS Enterprise Agreement                                                                                       Page 5 of 11
                                                                          !legal
              AMAZON CONFIDENTIAL                                                                                     AWS260389/2933075
              AMZN DOC4 416371_28                                         t,                                                   2017-01-23
                     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 55 of 132
DocuSign Envelope ID: 2ECEF700-BBE5-430E-B284-6DAECCOA6193




             incurring fees or exceeding usage limits or quotas, or (d) resell or sublicense the Service Offerings. During and after
             the Term, Customer will not assert, nor will Customer authorize, assist, or encourage any third party to assert, any
             intellectual property infringement claim regarding any Service Offerings Customer has used. Customer may only
             use the AWS Marks in accordance with the Trademark Use Guidelines. Customer will not misrepresent or
             embellish the relationship between AWS and Customer (including by expressing or implying that AWS supports,
             sponsors, endorses, or contributes to Customer or Customer's business endeavors). Customer will not imply any
             relationship or affiliation between AWS and Customer except as expressly permitted by this Agreement.

             8.5    Suggestions. If Customer elects to provide any Suggestions to AWS or its Affiliates, AWS and its Affiliates will
             be entitled to use the Suggestions without restriction Customer hereby irrevocably assigns to AWS all right, title,
             and interest in and to the Suggestions.

             9.     Indemnification.

             9.1     General. Customer will defend, indemnify, and hold harmless AWS, its Affiliates and licensors, and each of
             their respective employees, officers, directors, and representatives from and against any Losses arising out of or
             relating to any third-party claim concerning: (a) Customer's or any End User's use of the Service Offerings in a
             manner not authorized by this Agreement; (b) violation of applicable law by Customer, End Users, Customer
             Content or Customer Submissions; (c) alleged infringement or misappropriation of any third-party rights by
             Customer Content or Customer Submissions, or by the use, development, design, production, advertising or
             marketing of Customer Content or Customer Submissions; or (d) a dispute between Customer and any End User.

             9.2    Process. AWS will promptly notify Customer of any claim subject to Section 9.1, but if AWS fails to promptly
             notify Customer, this will only affect Customer's obligations under Section 9.1 to the extent that AWS's failure
             prejudices Customer's ability to defend the claim. Customer may: (a) use counsel of its own choosing (subject to
             AWS's written consent) to defend against any claim; and (b) settle the claim as Customer deems appropriate,
             provided that Customer obtains AWS's prior written consent before entering into any settlement.


             10.    AWS Warranties and Warranty Disclaimers.




             10.2 Warranty Disclaimers, 11.111.10.1=1111.11MIMMIME11111.11THE SERVICE
             OFFERINGS ARE PROVIDED "AS IS," EXCEPT TO THE EXTENT PROHIBITED BY LAW, AWS, ITS AFFILIATES AND ITS
             LICENSORS MAKE NO OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED,
             STATUTORY OR OTHERWISE, REGARDING THE SERVICE OFFERINGS OR THE THIRD-PARTY CONTENT, AND DISCLAIM
             ALL OTHER WARRANTIES, INCLUDING ANY IMPLIED OR EXPRESS WARRANTIES (A) OF MERCHANTABILITY,
             SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR QUIET ENJOYMENT,
             (B) ARISING OUT OF ANY COURSE OF DEALING OR USAGE OF TRADE, (C) THAT THE SERVICE OFFERINGS OR THIRD-
             PARTY CONTENT WILL BE UNINTERRUPTED, ERROR FREE, OR FREE OF HARMFUL COMPONENTS, AND (D) THAT ANY
             CONTENT, INCLUDING CUSTOMER CONTENT OR THIRD-PARTY CONTENT, WILL BE SECURE OR NOT OTHERWISE
             LOST OR DAMAGED.

             11.    Limitations of Liability.

             11.1 Liability Disclaimers.
             rIIIIMINIMIIIIIMIMIMMIMIMIINwILL BE LIABLE TO THE OTHER PARTY UNDER ANY
             CAUSE OF ACTION OR THEORY OF LIABILITY, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
             DAMAGES, FOR (A) INDIRECT, INCIDENTAL, SPECIAL CONSEQUENTIAL OR EXEMPLARY DAMAGES, (8) THE VALUE
             OF LOST DATA, LOSS OF PROFITS, REVENUES, CUSTOMERS, OPPORTUNITIES, OR GOODWILL, OR (C)
             UNAVAILABILITY OF THE SERVICE OFFERINGS (THIS DOES NOT LIMIT ANY SERVICE CREDITS THAT MAY BE
             AVAILABLE UNDER THE SERVICE LEVEL AGREEMENTS).

             11.2 Damages Cap. EXCEPT FOR PAYMENT OBLIGATIONS ARISING UNDER SECTION 9 (INDEMNIFICATION), THE
             AGGREGATE LIABILITY UNDER THIS AGREEMENT
             1.11M/ILL NOT EXCEED                       HE AMOUNTS PAID BY CUSTOMER TO AWS UNDER THIS
             AGREEMENT FOR THE SERVICE THAT GAVE RISE TO THE LIABILITY DURING THE 12 MONTHS BEFORE THE LIABILITY

              AWS Enterprise Agreement                                                                                   Page 6 of 11
              AMAZON CONFIDENTIAL
                                                                      Legal
                                                                                                                  AWS280389/2933075
              AMZN DOC# 416371.28                                                                                         2017-01-23
                     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 56 of 132
DocuSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             AROSE                       PROVIDED, HOWEVER THAT NOTHING IN THIS SECTION 11 WILL LIMIT
             CUSTOMER'S OBLIGATION TO PAY AWS FOR CUSTOMER'S USE OF THE SERVICE OFFERINGS PURSUANT TO
             SECTION 5, OR ANY OTHER PAYMENT OBLIGATIONS UNDER THIS AGREEMENT

             12. Miscellaneous.

                           ment.




             IMIIIIIMSubject to the foregoing, this Agreement will be binding upon, and inure to the benefit of the
             parties and their respective permitted successors and assigns.

             12.2 Counterparts; Facsimile. This Agreement may be executed by facsimile or by electronic signature in a
             format approved by AWS, and in counterparts, each of which (including signature pages) will be deemed an
             original, but all of which together will constitute one and the same instrument.

             12.3 Entire Agreement. This Agreement incorporates the Policies by reference and is the entire agreement
             between Customer and AWS regarding the subject matter of this Agreement. This Agreement supersedes all prior
             or contemporaneous representations, understandings, agreements, or communications between Customer and
             AWS, whether written or verbal, regarding the subject matter of this Agreement (including, as set forth in
             Section 1.2, any acceptance of the AWS Customer Agreement by Customer or any of its employees acting on behalf
             of Customer). AWS will not be bound by any term, condition or other provision which is different from or in
             addition to the provisions of this Agreement (whether or not it would materially alter this Agreement) including for
             example, any term, condition or other provision (a) submitted by Customer in any order, receipt, acceptance,
             confirmation, correspondence or other document, (b) related to any online registration, response to any Request
             for Bid, Request for Proposal, Request for Information, or other questionnaire, or (c) related to any invoicing
             process that Customer submits or requires AWS to complete. If the terms of this document are inconsistent with
             the terms contained in any Policy, the terms contained in this document will control, except that the Service Terms
             will control over this document.


             12.4 Force Majeure. Except for payment obligations, neither party will be liable for any delay or failure to
             perform any obligation under this Agreement where the delay or failure results from any cause beyond its
             reasonable control, including acts of God, labor disputes or other industrial disturbances, electrical or power
             outage, utilities or telecommunications failures, earthquake, storms or other elements of nature, blockages.
             embargoes, riots, acts or orders of government, acts of terrorism, or war.

             12.5 Governing Law; Venue. The laws of the State of Washington, without reference to conflict of law rules,
             govern this Agreement and any dispute of any sort that might arise between the parties. Any dispute relating in
             any way to the Service Offerings or this Agreement will only be adjudicated in a state or federal court located in
             King County, Washington. Each party consents to exclusive jurisdiction and venue in these
             courts. Notwithstanding the foregoing, either party may seek injunctive relief in any state, federal, or national
             court of competent jurisdiction for any actual or alleged infringement of such party's, its Affiliates' or any third
             party's intellectual property or other proprietary rights. The United Nations Convention for the International Sale
             of Goods does not apply to this Agreement.

             12.6 Import and Export Compliance. In connection with this Agreement, each party will comply with all
             applicable import, re-import, export, and re-export control laws and regulations, including the Export
             Administration Regulations, the International Traffic in Arms Regulations, and country-specific economic sanctions
             programs implemented by the Office of Foreign Assets Control. Customer is solely responsible for compliance with
             applicable laws related to the manner in which Customer chooses to use the Service Offerings, including (i)
             Customer's transfer and processing of Customer Content, (ii) the provision of Customer Content to End Users ; and
             (iii) specifying the AWS region in which any of the foregoing occur.

             12.7 Independent Contractors; Non-Exclusive Rights. AWS and Customer are independent contractors, and this
             Agreement will not be construed to create a partnership, joint venture, agency, or employment relationship.



               AWS Enterprise Agreement                                                                                 Page? of 11
                                                                     [Legal]
               AMAZON CONFIDENTIAL                                                                               AwS260389/2933075
               AMZN DOC# 416371_28                                                                                       2017-01-23
                    Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 57 of 132
DocuSign Envelope ID. 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             Neither party, or any of their respective Affiliates, is an agent of the other for any purpose or has the authority to
             bind the other.

             12.8 Language. All communications and Notices made or given pursuant to this Agreement must be in the English
             language. If AWS provides a translation of the English language version of this Agreement, the English language
             version of the Agreement will control if there is any conflict

             12.9 No sclosure . Publicit
                                                                                                                     xcept the
             extent permitted by applicable law, neither party will issue any press release or make any other public
             communication with respect to this Agreement or Customer's use of the Service Offerings. Customer agrees that
             the contents of this Agreement are not publicly known and will not be disclosed by Customer.

             12.10 Notice.

                (a) General. Except as otherwise set forth in Section 12.10(b), to give notice to a party under this Agreement,
             each party must contact the other party as follows: (i) by facsimile transmission; or (ii) by personal delivery,
             overnight courier or registered or certified mail. Notices must be sent to the fax number of the other party listed
             on the Cover Page to this Agreement or addressed to the address of the other party listed on the Cover Page to this
             Agreement, or such other fax number or address as a party may subsequently designate in a notice to the other
             party. Notices provided by personal delivery will be effective immediately. Notices provided by facsimile
             transmission or overnight courier will be effective one business day after they are sent. Notices provided by
             registered or certified mail will be effective three business days after they are sent.

               (b) Electronic Notice. AWS may provide notice to Customer: (i) under Sections 23 or 5.1 by (A) sending a
             message to the email address then associated with at least one of Customer's AWS Enterprise Accounts, or
             03) posting a notice on the AWS Site, (ii) under Section 6.1 by sending a message to the email address then
             associated with Customer's applicable AWS Enterprise Account, and (iii) under Section 2.1 by sending a message to
             the email address then associated with at least one of Customer's AWS Enterprise Accounts (or such other email
             address as agreed upon by the parties) or via a support case. Any notices provided by posting on the AWS Site will
             be effective upon posting and notices provided by email will be effective when AWS sends the email.

             12.11 No Third Party Beneficiaries. Except as set forth in Section 9.1, this Agreement does not create any third
                             -



             party beneficiary rights in any individual or entity that is not a party to this Agreement.

             12.12 No Waivers. The failure                   to enforce any provision of this Agreement will not constitute a
             present or future waiver of such provision nor limit              ight to enforce such provision at a later time. All
             waivers by          rust be provided in a Notice to be effective.

             12.13 Severability. if any portion of this Agreement is held to be invalid or unenforceable, the remaining portions
             of this Agreement will remain in full force and effect. Any invalid or unenforceable portions will be interpreted to
             give effect to the intent of the original portion. If such construction is not possible, the invalid or unenforceable
             Portion will be severed from this Agreement but the rest of the Agreement will remain in full force and effect.

             13.    Definitions. Defined terms used in this Agreement with initial letters capitalized have the meanings given
             below:

             "Acceptable Use Policy" means the policy currently available at http://aws.amazon.comfaup (and any successor or
             related locations designated by AWS), as it may be updated by AWS from time to time.

             "Account Information" means information about Customer that Customer provides to AWS in connection with the
             creation or administration of an AWS Enterprise Account. For example, Account Information includes names,
             usernames, phone numbers, email addresses and billing information associated with an AWS Enterprise Account.

             "Affiliate" means any entity that directly or indirectly controls, is controlled by or is under common control with
             that party.

             "API" means an application program interface.

             "AWS Content" means Content that AWS or any of its Affiliates makes available in connection with the Services or
             on the AWS Site to allow access to and use of the Services, including APIs; WSOLs; sample code; software libraries;

              AWS Enterprise Agreement                                                                                    Page 8 of 11
                                                                       legal
              AMAZON CONFIDENTIAL                                                                                  aw5260389/2933075
              AMZN DOCtt 416371_28                                                                                          2017 01-23
                     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 58 of 132
DocuSign Envelope ID 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             - ---, gland line tools; proofs of concept, templates, and other related technology (including but not limited to any of
             the foregoing that are provided by any AWS personnel). AWS Content does not include the Services or Third-Party
             Content

             "AWS Customer Agreement" means AWS's standard user agreement posted on the AWS Site at
             http://aws.amazon corn/agreement (and any successor or related locations designated by AWS), as may be
             updated by AWS from time to time.

             "AWS Enterprise Account' means an AWS account opened by Customer using a Customer-issued email address
             (with an email domain name that is owned by Customer) that includes Customer's full legal name in the "Company
             Name" field associated with the AWS account.

             "AWS Marks" means any trademarks, service marks, service or trade names, logos, and other designations of AWS
             and its Affiliates that AWS may make available to Customer in connection with this Agreement.

             "AWS Network" means AWS's data center facilities, servers, networking equipment, and host software systems
             (e.g., virtual firewalls) that are within AWS's control and are used to provide the Services




             "AWS Site" means http.//aws.amazon.com (and any successor or related locations designated by AWS), as may be
             updated by AWS from time to time.

             "Content" means software (including machine images), data, text, audio, video, or images.

             "Customer Content" means Content that Customer or any End User transfers to AWS for processing, storage or
             hosting by the Services in connection with an AWS Enterprise Account and any computational results that
             Customer or any End User derive from the foregoing through its use of the Services For example, Customer
             Content includes Content that Customer or any End User stores in Amazon Simple Storage Service. Customer
             Content does not include Account information.

             "Customer Submissions" means Content that Customer posts or otherwise submits to developer forums, sample
             code repositories, public data repositories, community-focused areas of the AWS Site, or any other part of the AWS
             site that allows third partieS to make available software, products, or data.

             "Disputed Amounts" means amounts disputed by Customer in a Notice and in good faith as billing errors.

             "Documentation" means the user guides and admin guides (in each case exclusive of content referenced via
             hyperlink) for the Services located at http://aws.amazon.com/documentation (and any successor or related
             locations designated by AWS), as such user guides and admin guides may be updated by AWS from time to time.

             "End User" means any individual or entity that directly or indirectly through another user (a) accesses or uses
             Customer Content; or (b) otherwise accesses or uses the Service Offerings under an AWS Enterprise Account. The
             term 'End User" does not include individuals or entities when they are accessing or using the Services or any
             Content under their own account, rather than an AWS Enterprise Account.

             "indirect Taxes" means applicable taxes and duties, including, without limitation, VAT, GST, excise taxes, sales and
             transactions taxes, and gross tax receipts

  NNA "Losses" means any claims, damages, losses, liabilities, costs and expenses (including reasonable attorneys' fees).

              "Notice" means any notice provided in accordance with Section 12.10.

              "Policies" means the Acceptable Use Policy, Privacy Policy, the Terms of Use, the Service Terms, the Trademark Use
              Guidelines, all restrictions described in the AWS Content and on the AWS Site, and any other policy or terms
              referenced in or incorporated into this Agreement, but does not include whitepapers or other marketing materials
              referenced on the AWS Site.




               AVVS Enterprise Agreement                                                                                  Page 9 of 11
                                                                       legal
               AMAZON CONFIDENTIAL                                                                                 AwS260389/ 2933075
               AMZN DOCit 416371_2A                                                                                        2017-01-23
                    Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 59 of 132
DomSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             "Privacy Policy" means the privacy policy currently referenced at http - llaws amazon corn/privacy (and any
             successor or related locations designated by AWS), as may be updated by AWS from time to time.

             "Service" means each of the services made available by AWS or its Affiliates for which Customer registers via the
             AWS Site, including those web services described in the Service Terms. Services do not include Third-Party
             Content.

             "Service Attributes" means Service usage data related to an AWS Enterprise Account, such as resource identifiers,
             metadata tags, security and access roles, rules, usage policies, permissions, usage statistics and analytics.

             "Service Level Agreement" means all service level agreements that AWS offers with respect to the Services and
             post on the AWS Site, as they may be updated by AWS from time to time. The service level agreements that AWS
             currently offers with respect to the Services are located at https://aws.amazon.com/legal/service-level-agreements
             (and any successor or related locations designated by AWS), as may be updated by AWS from time to time.

             "Service Offerings" means the Services, the AWS Content, the AWS Marks, and any other product or service
             provided by AWS under this Agreement. Service Offerings do not include Third-Party Content.

             "Service Terms" means the rights and restrictions for particular Services located at
             http://aws.amazon.com/serviceterms (and any successor or related locations designated by AWS), as may be
             updated by AWS from time to time.

             "Suggestions" means all suggested improvements to the Service Offerings that Customer provides to AWS.

             "Term" means the term of this Agreement described in Section 7.1.

             "Termination Date" means the effective date of termination provided in accordance with Section 7, in a Notice
             from one party to the other.

             "Terms of Use" means the terms of use located at http://aws.arnazon.comiterms/ (and any successor or related
             locations designated by AWS), as may be updated by AWS from time to time.

             "Third-Party Content" means Content of a third party made available on the AWS Marketplace or on developer
             forums, sample code repositories, public data repositories, community-focused areas of the AWS Site, or any other
             part of the AWS site that allows third parties to make available software, products, or data.

             "Trademark Use Guidelines" means the guidelines and trademark license located at
             httollaws.arnazOn.comitradernark-guiciellr ■ esi (and any successor or related locations designated by AWS), as may
             be updated by AWS from time to time




              AWS Enterprise Agreement                                                                               Page 10 of 11
              AMAZON CONFIDENTIAL                                                                              4VVS260389/2933075
              AMZN DOCA 41637128                                                                                       2017-01-23
                      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 60 of 132
DocuSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




               AWS Enterprise Ae,reernent                                           Page  n of 11
               AMAZON CONFIDENTIAL                           t eclat          AWS260389r2933075
               ANIZN DOC# 4.16371_28                                                  2017-01-23
                      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 61 of 132
DocuSign Envelope ID. 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




                                                                AMENDMENT NO. 1TO AWS ENTERPRISE AGREEMENT

                     Th i s Amendment No 1 (this "Amendment'') to the AWS Enterprise Agreement (the "Agreement') dated
             February 28, 2017 by and between Amazon Web Services, Inc. ("AWS") and the State of Arizona. on behalf of its
             departments, agencies, commissions, and boards (”Customer") is effective as of February 28, 2017 (the
             "Amendment Effective Date") Unless otherwise defined in this Amendment, all capitalized terms used in this
             Amendment will have the meanings ascribed to them in the Agreement. The parties agree as follows:


             1.    Termination for Convenience; Appropriations. Section 7 2(a) ("Termination for Convenience") is deleted and
                   is replaced with the following:




             2.    Indemnification. Section 9 1 of the Agreement ("Indemnification; General") is deleted and is replaced with the
                   following:




             3.    Governing Law; Venue. Section 12.5 of the Agreement ("Governing Law; Venue") is deleted and is replaced
                   with the following:




              4.   Arizona State Provisions.                      Section 12.13 ("Arizona State Provisions") is added to the Agreement following
                   Section 12.13:

                      !!'!".,•nt   1".: ,   t•A A   k''S   FA                                                                           P3 ,2.. I of
                    ‘TON CONFIDENT! AI                                                                                        A WS .-2603S9'3111257     1
                                                                                                                                        201 7 -1)2-2:
                     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 62 of 132
DocuSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             5.   Nondisclosure. Customer agrees that the existence and details of this Amendment are not publicly known and
                  constitute AWS Confidential Information                        Accordingly, Customer will not disclose this
                  Amendment—in whole or in part

             6.   Entire Agreement; Conflict. Except as amended by this Amendment, the Agreement will remain in full force
                  and effect This Amendment, together with the Agreement as amended by this Amendment! (a) is intended by
                  the parties as a final, complete and exclusive expression of the terms of their agreement, and (b) supersedes all
                  prior agreements and understandings between the parties with respect to the subject matter hereof. If there
                  is a conflict between the Agreement, this Amendment or any other amendment or addendum to the Agreement
                  or this Amendment, the document later in time will prevail.

             7.   Counterparts and Facsimile Delivery. This Amendment may be executed in two or more counterparts, each of
                  which shall be deemed an original and all of which taken together shall be deemed to constitute one and the
                  same document. The parties may sign and deliver this Amendment by facsimile transmission.

                                                  [Remainder of Page Intentionally Left Blank.]




              Amendment NO I to A.WS FA                                                                                  Page 2 of 5
              AMAZON CONFIDENTIAL                                                                                AWS260389 ,3012511
                                                                     r1 legai 1i                                         2017-02-28
                                                                       --.........---7 i
                         Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 63 of 132
DocuSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




              IN WITNESS WHEREOF, Customer and AWS have executed this Amendment as of the Amendment Effective Date.



             AMAZON WEB SERVICES, INC.                               THE STAT OF ARIZONA

                           DocuSigned by :


             By:                             baar                    By:
                   --\     B048A8F1C8CA41A
                         Shannon Lowther
             Name:                                                   Name:
                                                                              C_
             Title: Authorized Representative                        Title:        TTI        PIDC.Ii,\C.ifinr        ,tina(s(6_,
                                                                                                                     '1)(
             Date:
                         March 14, 2017
                                                                     Date:     ID.       10




               Amendment No. I to AWS EA                                                                          Page 3 of 5
               AMAZON CONFIDENTIAL                                                                        AWS260389 , 3012571
                                                                                                                 2017-02-28
                        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 64 of 132
DocuSign Envelope ID: 2ECEF7DO-BBES-430E-B284-6DAECCOA6193




                                                                   Attachment 8
                                                              Arizona State Provisions

             Capitalized terms not otherwise defined in this document have the meanings assigned to them in the applicable
             AWS Enterprise Customer Agreement.

             1.        Nondiscrimination The parties will comply with all applicable state and federal laws, rules, regulations, and
                       executive orders governing equal employment opportunity, immigration, and nondiscrimination, including
                       the Americans with Disabilities Act If applicable, the parties will abide by the requirements of 41 CFR §§ 60-
                       1.4(a), 60-300.5(a) and 60-741.5(a). If applicable, these regulations prohibit discrimination against qualified
                       individuals based on their status as protected veterans or individuals with disabilities, and prohibit
                       discrimination against all individuals based on their race, color, religion, sex, or national origin. Moreover,
                       where applicable, these regulations require that covered prime contractors and subcontractors take
                       affirmative action to employ and advance in employment individuals without re ard to race color, reli ion,
                        ex national ori in rotected veteran status or disabil'




             2.        Conflict of Interest. If within three (3) years after the execution of this Agreement, AWS hires as an
                       employee or agent any Customer representative who was significantly involved in negotiating, securing,
                       drafting, or creating this Agreement, then Customer may—in accordance with its termination rights under
                       7.2(a) and 7.3 of this Agreement—cancel this Agreement as provided in A.R.S. § 38-511 (Section 38-511 of
                       the Arizona Revised Statutes



             3.        Arbitration in Superior Court. As required by A.R.S. § 12-1518 (Section 12-1518 of the Arizona Revised
                       Statutes), the parties agree to make use of arbitration in disputes that are subject to mandatory arbitration
                       pursuant to A.R.5 § 12-133.



             4.        Records. To the extent required by Sections 35-214 and 35-215 of the Arizona Revised Statutes, the parties
                       will retain all records relating to this Agreement. AWS will make its records available at all reasonable times
                       for inspection and audit by Customer or the Auditor General of the State of Arizona during the term of this
                       A :reement and for a .eriod of five (5) years after the completion of this Agreement.




             5.        E-Verify Requirements. As required by A.R.S. § 41-4401 (Section 41-4401 of the Arizona Revised Statutes),
                       Customer is prohibited from awarding a contract to any contractor or subcontractor that fails to comply
                       with A.R.S. § 23-214(A) (verification of employee eligibility through the e-verify program). AWS warrants
                       that it and its subcontractors comply with applicable federal immigration laws and regulations that relate to
                       the immigration status of their employees and their compliance with A.R.S. § 23-214(A). Customer retains
                       the legal right to inspect the papers of any contractor or subcontractor employee who works directly on the
                       Agreement to ensure that the contractor or subcontractor is complying with the above warranty. Should
                       Customer determine that AWS is not compliant, Customer may pursue all remedies permitted by law and
                       this Agreement.



             6.        Section 508 Compliance. Under A.R.S. § 18432 (Section 18-132 of the Arizona Revised Statutes), Customer
                       has an obligation to ensure that information technology is accessible to individuals with disabilities in
                       accordance with the accessibility standards adopted under section 508 of the rehabilitation act of 1973 (29
                       United States Code section 794d) unless doing so would impose an undue burden on Customer.


                  ,i ■ mildment No to Avis EA                                                                                 Page 4 of 5
                  AMAZON CONFIDENTIAL                                                                               A WS260389 , 3Q1257 I
                                                                                                                              2017-02-28
                       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 65 of 132
DocuSign Envelope ID: 2ECEF7DO-BBE5-430E-B284-6DAECCOA6193




             7.       Insurance. To the extent set forth in this Paragraph 7, AWS will purchase and maintain insurance against
                      claims for injury to persons or damage to property that may arise from or in connection with the
                      performance of this Agreement by AWS, its agents, representatives, or employees. Each insurance policy
                      required by this Agreement must be in effect at or prior to commencement of work under this Agreement
                      and remain in effect for the duration of the Agreement.

                            a Coverage Limits. AWS will maintain coverage with limits of liability not less than those stated
                                below:

                                      i. Commercial General Liability Occurrence Form. Policy shall include bodily injury,
                                          property damage, personal injury and broad form contractual liability coverage. Policy's
                                          blanket endorsements shall include Customer as additional insureds and contain a
                                          waiver of subrogation endorsement, as required by this written agreement, in favor of
                                          the State of Arizona, its departments, agencies, boards, commissions, universities and
                                          its officers, officials, agents, and employees for losses arising from work performed by or
                                          on behalf of AWS.

                                                •    General Aggregate                                      $5,000,000
                                                •    Products — Completed Operations Aggregate              $1,000,000
                                                •    Personal and Advertising Injury                        $1,000,000
                                                •    Each Occurrence                                        $1,000,000

                                            Worker's Compensation and Employers' Liability. Policy shall contain a waiver of
                                            subrogation endorsement, as required by this written agreement, in favor of the State
                                            of Arizona, its departments, agencies, boards, commissions, universities and its officers,
                                            officials, agents, and employees for losses arising from work performed by or on behalf
                                            of AWS. This sub-paragraph 7(a)(ii) will not apply to AVVS or any subcontractor exempt
                                            under A.R.S. 23-901.

                                                •    Workers Compensation                                   Statutory
                                                •    Employers' Liability
                                                     -  Each Accident                                       $1,000,000
                                                     -  Disease — Each Employee                             $1,000,000
                                                     -  Disease — Policy Limit                              $1,000,000

                                 Acceptability of Insurers. Insurance shall be placed with duly licensed or approved non-admitted
                                 insurers in the State of Arizona with an "A.M. Best" rating or not less than A- VII. Customer in no
                                 way warrants that the above required minimum insurer rating is sufficient to protect AWS from
                                 potential insurer insolvency.

                            c. Verification of Coverage. AWS will make available a memorandum of insurance ("MOI")
                                 evidencing that AWS has the insurance required by this Agreement: www.arnazon.com/moi (or
                                 its successor location). All evidence of insurance required by this Agreement will be made
                                 available via the above MOI link.

                             d Approval. These insurance requirements are standard insurance requirements. Any
                                modification or variation from these insurance requirements will require the approval of the
                                Arizona Department of Administration Risk Management Section.

                    8. Boycott of Israel. AWS is not knowingly engaged in a boycott of Israel as defined in A.R.S. § 35-393.01
                        (Section 35-393.01 of the Arizona Revised Statutes)

                  Amendment N I to AWS EA                                                                                   Page. 5 of 5
                  AMAZON CONFIDENTIAL                                       —
                                                                                                                     AWS20389 ,3012571
                                                                         legal                                              2017-02-2R
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 66 of 132




                      EXHIBIT 2
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 67 of 132




                      ARIZONA REVISED STATUTES
41 2536. Sole source procurement
  -




A contract may be awarded for a material, service or construction item without
competition if the director determines in writing that there is only one source for
the required material, service or construct ion item. The director may require the
submission of cost or pricing data in connection with an award under this section.
Sole source procurement shall be avoided, except when no reasonable alternative
sources exist. A written determination of the basis for the sole source procurement
shall be included in the contract file.
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 68 of 132




                      EXHIBIT 3
               Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 69 of 132



CHAIRMAN DON SHOOTER                                                                    COMMITTEES:
1700 WEST WASHINGTON, SUITE H                                                           APPROPRIATIONS, CHAIRMAN
PHOENIX ARIZONA 85007-2844                                                              EDUCATION
CAPITOL PHONE: (602) 926-4139
TOLL FREE 1-800-362-8404
dshooter@azleg.gov                                                                      JOINT LEGISLATIVE BUDGET
                                                                                        COMMITTEE - CHAIRMAN
                                                                                        JOINT COMMITTEE ON CAPITAL REVIEW
                                                                                        INFORMATION TECHNOLOGY
DISTRICT 13
                                                                                        AUTHORIZATION COMMITTEE



                                     Arttui liciv-se of Expresprcintio'c's
                                                 loenix,   tscot S.50.[1j



                                                August 1,2017


      Mr. Craig C. Brown, Director
      Office of the Director
      Arizona Department of Administration
      100 N. 15th Avenue
      Phoenix, Arizona 85007

      Re: "Competition Not Practicable" Finding for General Cloud Services

      Dear Director Brown:
      Thank you for meeting with me. I still have the same questions.
      Why has our state not put out for bid a request for general cloud services? It is my understanding
      that once the state completes a competitive bid process, the state may then select and maintain a
      list of numerous, authorized, general cloud service providers that state agencies may choose
      from. Yet, it is my understanding that state agencies looking to procure cloud services are
      directed by Morgan Reed and the State Procurement Office, to the only state contract for general
      cloud services that which was not competitively bid. How can this be?
      Discouraging competition in technology contracts by ADOA has been issue that I have been
      trying to solve for years. My concerns relating to issues of fairness at ADOA continue to arise. In
      April, I learned that the State of Arizona entered into a "Sole Source" contract to obtain "general
      cloud services". It is not clear to me how the use of a sole source contract for general cloud
      services is appropriate.
      According to the Arizona procurement code:
                [T]he term "sole source procurement" means a material or service procured
                without competition when:
                           1. There is only a single source for the material or service, or
                           2. No reasonable alternative source exists.
       Now, my background is not in law nor technology, but I do know a little something about the
       basic principles of fairness and am very familiar with the interests of taxpayers. Please explain to
       me how a sole source contract for general cloud services, which I am certain that more than only
       one company offers or would like the opportunity to offer at a competitive price, makes any
       sense. Just walking_ through the Phoenix airport you'll find advertisements for a dozen cloud
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 70 of 132




service providers. By my estimation, the state of Arizona taxpayers, agencies and vendors are
being hornswaggled and after giving you a chance for months to come up with a fair approach to
this problem, I have lost my faith that representatives of ADOA will be making better decisions
anytime soon.
The 'competition impracticable' determination is improper, incorrect and potentially damaging
to Governor Ducey as it is obviously favoritism. I am certain that this is the total antithesis of
what Governor Ducey's free market principals demand. I am very concerned that every day this
issue goes unresolved puts Governor Ducey in unnecessary jeopardy. Why would you do that?
State IT representatives have promoted, publically, their reliance on their sole source contract for
cloud needs. In fact, I understand that our State CIO, when speaking at a technology forum,
pronounced the state's intention to remain the state that buys/spends the most on cloud services
of any state in the country from the provider who was given the sole source contract, and in fact,
hopes to increase our state's current spending with that particular vendor.
You have promised to solve this problem for three months. Stakeholder meetings were promised
but none have been called. Therefore, I will host my own stakeholder meetings, with as many
cloud vendors as want to attend and provide me their opinions and potential resolutions to this
nonsense. Then I will hold public committee hearings where I am certain shining some light on
the issue will help disinfect unfair practices.




cc:     Kevin Donnellan
        Nicole Ong
        Gretchen Martinez
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 71 of 132




                      EXHIBIT 4
          Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 72 of 132
                                                                       Page 1 of 2




                Arizona Department of
                Public Safety

                                        Case Report
                                             Details

 Involved Incident #(s)      Date/Time                 Location
 AZ1700005732                 04/19/2017 10:45         1700 W Washington St, Phoenix,
                                                       Arizona 85007
 Arizona vs.
 Case Agent:       #7108 GLUECK, T.
 Case File 4:      C17001713
 Case Class:       Incident



                                            Synopsis
No report text found




                                                                                        4/27/2017
         Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 73 ofPage
                                                                       132 2 of 2




              Arizona Department of
             Public Safety
                                  Victim/Witness List
Victims
Donald Shooter                 Office/employment: 1700 W Washington St, Phoenix, Arizona 85007



DPS Employees /Investigators
Tristan Glueck, #7108          Case agent                       TGlueck@azdps.gov

Tonya Noah, #6329              Case supervisor                  TNoah@azdps.gov

Stuart Mcguffin, #6922         Assisting detective               SMcGuffin@azdps.gov

William Rainey Jr, #6849       Assisting detective               BRainey@azdps.gov




                                                                                       4/27/2017
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 74 of 132



               Ari7ona Department of
               Public Safety

                                       General Report

Incident Number: AZ1700005732

  Author: #7108 GLUECK, T.

Notification
On Wednesday April 19, 2017, the Arizona Department of Public Safety (DPS), Threat
Mitigation Unit (TMU), Detective Tristan Glueck, #7108, was informed by DPS TMU Sergeant
Tonya Noah, #6329, of a request from the legislative liaison detail at the Arizona State Capitol to
evaluate a possible threat. The threat was reported by Arizona Representative Donald Shooter's
assistant.
Investigative Actions
The initial information provided to Detective Glued: conveyed that a silver Honda CRV, bearing
Arizona license plate #AAK6071, had followed Mr.. Shooter from a softball game. Mr. Shooter
attempted to lose the driver who was following him. Mr.. Shooter then conveyed when he
confronted the vehicle the driver ran him off the road and sped off Mr. Shooter said he
identified the license plate, and believed he knew who the driver was and had a restraining order
against him. Mr. Shooter further stated he believed the driver was a former FBI agent, and felt
threatened by him.
Further checks revealed Arizona license plate #AAK6071 is registered to Daniel Ryan D.O.B.
           . Mr. Ryan did not have a restraining order on his record. Mr. Ryan was a licensed
Private Investigator in Arizona for the firm "Specialized Investigations".
Sergeant Noah and Detective Glueck contacted Mr. Shooter via telephone and Mr. Shooter said
he would prefer to meet in person. At approximately 1237 hours, Sergeant Noah and Detective
Glueck met with Mr. Shooter in his office. Mr. Shooter said on the night of April 18, 2017, he
attended a Legislature/Lobbyist softball game in Tempe. Following the game, he noticed a silver
sport utility vehicle. but did not think too much of it
After leaving the game he drove to the Buttes, also located in Tempe, for drinks with a friend
arriving at 10:00 p.m. Mr. Shooter stated he left the Buttes at approximately 10:30 p.m. and he
noticed the silver SUV following him. He stated he attempted to lose the SUV by driving down
rarely used streets and into the Biltmore Mall, but ultimately ended up at his house. Mr. Shooter
stated he pulled into his driveway, exited his vehicle and saw the SUV still near him. Mr.
Shooter said he got back into his vehicle to confront the subject in the SUV. Mr. Shooter said he
drove toward the SUV, which drove away in a manner that almost ran him off the road, "like it
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 75 of 132



            Ari7ona Department of
         ; Pubhc Safety                                          Incident Number:   AZ1700005732

                                                                     Author: #7108 GLUECK, T.

                              General Report Continued

was playing chicken". Detective Glueck asked Mr. Shooter what type of vehicle he drove, and
he said a black Mercedes Sedan.
Mr. Shooter said he followed the SUV and confirmed it was the same vehicle as earlier via the
license plate. Mr. Shooter said the vehicle did not have any other indicia or unique
characteristics to identify it.
Mr. Shooter asked Detective Glueck and Sergeant Noah for the information obtained from the
license plate he provided. Sergeant Noah explained to Mr. Shooter the information is not for
public dissemination, and by providing it to Mr. Shooter it would be a breach of ethics and law.
Mr. Shooter said he understood and did not want Sergeant Noah or Detective Glueck to do
anything illegal.
Detective Glueck asked Mr. Shooter to identify the subject he believed was after him, and had a
restraining order against. Mr. Shooter said he could not remember the exact name, but it was a
Private Investigator, with an FBI background, and he believed the name was Doug Hopkins.. or
Hoskins. Mr. Shooter told Detective Glueck the restraining order was two or three years old.
When Mr. Shooter was told the individual with the license plate was not that subject and had no
restraining orders, Mr. Shooter suggested it might be the same man but with another name. Mr.
Shooter said the investigator he had a restraining order on was an older white male.
Detective Glueck located the licensed Private Investigator named Douglas Hopkins who was an
older white male, and worked for a Firm called Gbi Associates. On their webpage one of the
boasting points is they employ former FBI agents. Detective Glueck compared photographs of
Mr. Ryan, and Douglas Hopkins. Based on the photographs they do not bear a physical
resemblance.
At approximately 1554 hours, Sergeant Noah, Detective Glueck, Detective Bill Rainey, #6849,
and Border Patrol Agent 3 Rodriguez. 480320, went to Mr. Ryan's residence of record at
                 in Arizona to speak with him regarding the events. No contact was
made at the residence. Detective Glueck contacted three telephone numbers listed as possibly
belonging to Mr. Ryan.

    •   The first phone number.                   was for Specialized Investigations (Mr. Ryan's

    •   The second phone number. (                   returned to a female voicemail (Mr. Ryan is
        listed as having a wife).
    •   The third phone number, (                 : and was answered by a male subject
        identifying himself at Ted Matz.




                                            Page 2 of 4
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 76 of 132



            Ari7ona Department of
            Public Safety                                        Incident Number: AZ1700005732
                                                                     Author: #7108 GLUECic, I.

                             General Report Continued

Mr. Matz informed Detective Glueck he was a friend of Mr. Ryan. Mr. Matz told Detective
Glueck the best number to reach Mr. Ryan was (                . Detective Glueck left a
voicemail on (               , and (            , with a request for Ryan to call him.
On April 20, 2017, at approximately 0814 hours, Detective Glueck received a telephone call
from Mr. Ryan. Detective Glueck explained Mr. Ryan's vehicle had been reported in an area
where erratic driving had been reported and Detective Glueck wanted to speak with him in
person regarding anything he may have witnessed, or participated in. Mr_ Ryan Told Detective
Glueck to speak with his attorney Ted Matz, and provided the phone number. It should be noted
this was the same number Detective Glueck spoke with Mr. Matz on the previous day.
When contacted again, Mr. Matz asked Detective Glueck what he wanted to speak with Mr.
Ryan about. Detective Glueck explained Ryan's vehicle had been reported in an area where
erratic driving had been reported and Detective Glueck wanted to speak with Mr. Ryan regarding
it. Mr. Matz advised Mr. Ryan had been hired by a client, and on the night in question he was
conducting surveillance. Mr. Matz said Mr. Ryan called 911 to report the vehicle he was
following was possibly being operated by a drunk driver.
Sergeant Noah and Detective Glueck contacted DPS Operational Communications (Opcomm)
and requested a search of any Attempt to Locate (ATL) calls from the approximately time frame
provided by Mr. Shooter. Opcomm received a call at 2208 hours from a party who refused to
identify himself. The party described a possible drunk driver on State Route 143, in a black
Mercedes bearing Arizona License plate itAZD6090. The license plate returns to Susan Mr.
Shooter, and the vehicle matches the description given by Mr. Shooter of the vehicle he was
driving on April le.
Detective Glueck contacted the Phoenix Police Department to see if there were any additional
911 calls related to the vehicles in question. A call including a description of the Mercedes, as
found in the Phoenix Police dispatch logs. The call conveyed a possible drunk driver in a black
Mercedes being followed by a Honda SUV (described by the caller). The call indicates the
reporting party lost visual contact with the Mercedes at the Biltmore.
On April 21, 2017, at approximately 0810 hours, Detective Glueck spoke with Maricopa County
Prosecuting Attorney Rebecca Jones, regarding the elements of this case. After hearing the
elements of the case Ms. Jones advised she did not see a criminal nexus through which to
proceed. The lack of identification of the subject driving the SUV, the lack of witnesses, and the
fact this is a single occurrence with an unknown party following Mr. Shooter all factor into this
decision.




                                            Page 3 of 4
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 77 of 132


             Ari7ora Dcp.irtment of-
             Public Safety                                         Incident Number: AZ1700005732
                                                                         Author: #7108 GLLTECK, T.

                               General Report Continued

Conclusion

After investigating the facts and details surrounding this case it was determined no criminal acts
were definitively committed. The information suggests that Mr. Ryan was conducting
surveillance for a client near the softball game being attended by members of the political
community. Whether the surveillance originally was on Mr. Shooter is unknown. as Mr. Matz
did not identify the subject of Mr. Ryan's investigation.
Mr. Ryan observed Mr. Shooter driving in a manner that caused him to call 911, and Mr. Shooter
mentioned trying to evade the vehicle following him, at one point by driving into the Biltmore
mall. This coincides with the actions reported to PPD 911 by Mr. Ryan.
At the time of this report, no further investigation is being pursued.




                                              Page 4 of 4
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 78 of 132



               Ari7ona   Department of
               Public Safety

                                    Supplemental Report

Incident Number: AZ1700005732

  Author: #6922 MCGUFFIN, S.

Notification
On Wednesday, April 19, 2017, the Arizona Department of Public Safety (DPS), Threat
Mitigation Unit (TMU) Detective Stuart McGuffm. #6922, was informed by DPS TMU
Detective Tristian Glueck, #7108, of a threatening encounter to Arizona Representative Shooter.
According to Glueck, it was alleged, a subject attempted to run Shooter's vehicle off the road on
the evening of April 18, 2018.
Glueck stated DPS TMU Sergeant Tanya Noah. 46329, assigned him the lead investigator and
asked McGuffin assist with the investigation.
Investigative Actions
At approximately 1030 hours, McGuffin conducted a registration check on Arizona registration,
#AAK6071. The check revealed the vehicle was registered to a Daniel Ryan in Scottsdale,
Arizona. McGuffin conducted a driver's license check on Ryan. The check revealed Ryan had a
valid driver's license. McGuffin forwarded both the registration and driver's license returns to
Glueck and a digital copy of Ryan's driver's license photograph.
McGuffm searched Ryan's listed address,                                    Arizona.
NlcGuffin retrieved a map and image of Ryan's residence from Google and forwarded the
information to Glueck for review.
At approximately 1100 hours. Noah requested NIcGuffin forward his findings for her review.
McGuffni emailed the aforementioned information to Noah.
This concluded McGuffin's involvement in the investigation.
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 79 of 132




            Arizona Department of
            Public Safety

                                Supplemental Report

Incident Number: AZ1700005732

  Author: #6849 RALNEY J W.

On April 20, 2017, at approximately 1200 hours, Department of Public Safety (DPS) Detective
William Rainey, #6849, was assigned to assist DPS Detective Tristan Glueck, #7108, with a
possible reckless driving and endangerment case. The case involved Arizona House of
Representative Don Shooter and a subject named Daniel Ryan.
At approximately 1300 hours. Detective Rainey authored a "Knock and Talk" operations plan for
Ryan's residence located at,                                 Arizona.
At approximately 1555 hours, Detective Rainey arrived at
Arizona, and approached the front door on foot with Detective Glueck. Detective Glueck: and
Detective Rainey rang the doorbell and blocked on the front door several times, with no
response. No movement was heard from within the residence and no vehicles were seen parked
outside of the residence. DPS Sergeant Tonya Noah, #6329, and United States Border Patrol
Agent JR Rodriguez, 480320, provided support as a cover team.
At approximately 1605 hours, Detective Rainey, Detective Glueck. Sergeant Noah, and Agent
Rodriguez established stationary surveillance in the area, in anticipation of Ryan's return.
At approximately 1750 hours, Detective Rainey departed the area as surveillance was terminated
due to lack of activity.
This concluded Detective Rainey's involvement in the case.
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 80 of 132




                                                                                                                                                                           7
                                                                                                                                                      0)
                                                                                                                                                      )74                 N
                                                                                                                                                      0                   0
                                                                                                                                                     4                   .1.-.
                                                                                                                                                     ta4                 kJ
                                                                                                                                                                         -....,
                                                                                                                                                                         N
                                                                                                                                                                         I=':4
                                                                                                                                                                         0
                                                                                                           CO                                                            (.1)
                                                                                                           H                                         'f7-                0
                                                                                                                                                               Ci):      1.,1)
                                                                                                                                                     E'q       C>        cl
                                                                                                                                                               ak        N
                                                                                    COW                                                              Pe:74                Kit,
                                                                                    CO' CO                  ‘,1          ..                          )..-4      4,
                                                                    ra4             tn to                  f,,,,e      .,I...)                       ';'4       0        f.1,1
                                                                                             CO            4          4-1                                       0        Pe4
                                                                    A(                                                                                        r-i        1Z,
                                                                    4-4                                             in >1                            VI        rl        .rt:Tal
                                                                                                                        P                                     H          4-4
                                                                                   co CO                   1.4 -                                       H      0),        P...)
                                                                                   0 0                    E-( >1 f:r,                                  N      PP
                                                                                                                 .4.) -,-1                             CO               •-..„ 17-:
                                                                                   iao -al                      , r-     ..i                           ul                CO 0
                                                                                                            -          Ili ..,
                                                                                                           '0,) 0             ;'.4 .4)          01 • .        CO         0
                                                                          CO       al al                     • .-ri           ,..7.1 t”         ,-.1)( 14     r-1        rk. n
                                                                          re)                                                rr) TO             N TJ          w
                                                                          H                               g..:Y                      gh ---. t,r, '0          Cr,t
                                                                          N        •Cr. r- I7,                         01
                                                                    CO    CO        CO H H                ,--i H                al tat-74 H                   r-1
                                                                          H                                f:d 0 - ,Z1 •411 --- in                            H
                                                                          '11      WOO                     1.1 g. V .0 X,-                      ct,           H
                                                                          C.,      0 ri H                 i..4 ./-1 r3 0                                        i•
                                                                          r-                              ill PC4 )-4                ill        C.>
                                                                          H        N N c,)                             Vi            F." iZi 0               CO-
                                                                          a)       (.-,1 c-1 N                         0                 14 CO               in         n 0
                                                                    E-8   .7.4:                                        CO-*              1:11                'LC,       co fl.
                                                                                                                             '-.1        ;&.•.' co           .0         1--t U.;
                                                                               -     f--- i:-.
                                                                                   i...--,                                   ?...7)      0 ,...1             'sit       P-- 4-1
                                                                           /4      H H 1-1                                   0.1 - o rx:
                                                                    p4     o
                                                                          44       Co co ty0                          0) a.s X                                rf)
                                                                                   r-4 v-i H              -7.f -      P a)         IX                         0
                                                                           '704                           F. >NE-4 -.4 04 EH - 0                               +        .,,.....
                                                                             ,       •.,t1 ,...1 { tt,    04 4...) 0 fx,4    1,'L' N
                                                                    CO     0
                                                                           .       000 -ri E-I                                      H                           En
                                                                                                                                        fei   04    o          m        CO
                                                                           til                             w o -                          A exi.               PI       CO
                                                                          -,-1                                   , t-1 rl -               7.-> rm              0        V)
                                                                          :)::                                     14 0                          t.:7)        r-4       ,,D
                                                                                                                 01 .11 t.; V.:1 CO - NI.                    --,,,,..   CO
                                                                          4..)     V                                   4,) XI ...F.....     ON                .0        P.
                                                                    r-    g.        0.) li                H H ,r1                       ' 1-4-4 Peei           475
                                                                           0         > ID         "T.1     (3 tTi 0) r-4         -      4 g                  .,.-■
                                                                          ra       ...1 ke         I)     •,.-I -,-4 9 0 0.,              i--4 -.-
                                                                    0     '4-i      (1, Cr        th      .i..) U .0.4 14. 7.:i '-•               (U         H          C) 0
                                                                           T..)     T,) .1.1       0      .,..4 -0-4 0) 4J 0                k) :f7:          .-,-.4
                                                                           e4       cii g         ,--,1    0 0 .F.4 Tr) 14 • 0 03                             a)        C11 C11
                                                                          H        a; fil ()              ki H. n (14             0 4 p.4 "4                 ()         CNN
                                                                    0
                    Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 81 of 132

                                                PHOENIX POLICE DEPARTMENT
                                                  Calls for Service Data Sheet
                                                          201700672145

                                                                                                                                   Page 1 of 7
                                                                                                                             04/21/2017 12:27


CFS Number                        ORI CFS Number                   Dispatcher Name                         Dispatcher ID
201700672145                      672145                           A4537                                   E39
Priority                          Agency                            Status                                 Route Time
1: PRIORITY 1                     PHX
Title/Event                                                         Occurred              First Dispatched
390D                                                                04/18/201722:10       04/18/201722:11               Domestic Violence
Call Code 1                       Call Code 2                       Received              Enroute Time               First Arrived
390D: DRUNK DRIVER                390D: DRUNK DRIVER                04/18/2017 22:10      04/18/2017 22:11           04/18/2017 22:13
Call Code 3                       Call Code 4                       Entered               Transport Enroute          Transport Arrived
                                                                    04/18/2017 22:10
Situation Found                   Type                              Cleared               Completed                  Enough Units Time
                                                                    04/18/2017 22:13
Action                            Alarm                             Hold Time
Call Source                       Premise                           Primary Offficer
9: 911 SYSTEM
Division                          Supervisor                        Primary Officer Division               Primary Officer Squad
                                  A5842
Disposition                                                         Primary Officer District
N: NO ACTION REQUIRED
Call Taker                        Dispatched                        ESN                                    EMS Box
A5842                             1
Event Location
Accident
  Accident Report Number              Link Date
Caller
  Last/Full Name                                              First Name                           Phone                         DOB
  VERIZON WRLS 80                                             ANON
  Notes
  CMP FOLLOWING BLK MERCEDES 4DR PC @AZD6090


Field Interview
  Field Contact Number                Link Date
Incident
  Incident Number                     Offense Code                                                                         Link Date
Miscellaneous Service
  Miscellaneous Service Number        Link Date
Officer
  Unit1                                           Officer 1                                    Officer 2
  Unit2                                           Officer 1                                    Officer 2
  Unit3                                           Officer 1                                    Officer 2
  Unit4                                           Officer 1                                    Officer 2
  Approved By       Approved On
Record
  Created On        Created By                                               Record Number
  04/18/2017 22:13 VERSATERMTORMS                                            105707708
  Updated On        Updated By                                               Agency ID
  04/18/2017 22:29 VERSATERMTORMS                                            PHX
               Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 82 of 132
                                           PHOENIX POLICE DEPARTMENT
                                             Calls for Service Data Sheet
                                                     201700672145

                                                                                                               Page 2 of 7
                                                                                                         04/21/2017 12:27


Remarks
 INITIAL REMARKS: CMP FOLLOWING BLK MERCEDES 4DR PC @AZD6090 ADDITIONAL REMARKS: CMP IN WHI HOND
 SUVPSUVNOW NB 44SCORRECTION NB 40S73J MONTPASSING OAK STBCHMCOMING UP ON THOMAS //RED
 LIGHTIN THE LEFT LNGRN LIGHT //STILL NB 40SPASSING OSBORNCOMING UP ON ISRRED LIGHT FOR ISR AT THE
 MOMENTON 40STHROUGH THE LIGHT AT ISR //STILL NB 40SCONTINUING THROUGH CAMPBELLIN TURN LN TO GO
 WB CBAKC*CBACKNOW WB CBACK FROM 40SVEH NOW SPEEDING A BITPASSING 36S //STILL WBPASSED
 32SCOMING UP ON 24SNB 24S722K SPEEDSCMP SAID SUBJ WAS TAKING BACK WAY THEN LINE
 DISCONNECTEDCALLING BACKCOMP HAVE FLASHERS ONHAVE CMP BACK ON 21 //SAYS VEH TURNED INTO
 BILTMOREHOTEL OR MALLCMP NO LONGER HAS VISUAL ON VEH AFTER IT TURNED INTO BILTMORE FASHSION
 SQUARE //DOESNT WANT CONTACTEOCCLR ITCLR AND CV ON ADECKBC ON 6/7
Units
 Unit                           Unit Trip ID
 724M
 Officer 1                                                Officer 2
 08409: SEAN NOLLETTE                                     09034: SETH ZACHARIAS
 Officer 3                                                Officer 4
 Status                         Disposition               Date/Time Stamp Group ID
 N/A                                                      4/18/2017 22:27
 Car ID                         Location
 Agency                            Agency ID
                                   PHX
              Created On         Created By                           Updated On        Updated By
              4/18/2017 22:29    VERSATERIVITORMS                     4/18/2017 22:29   VERSATERMTORMS
 Comments
 Unit                           Unit Trip ID
 722K
 Officer 1                                                Officer 2
 08865: NICHOLAS MILLER
 Officer 3                                                Officer 4
 Status                         Disposition               Date/Time Stamp Group ID
 N/A                                                      4/18/2017 22:27
 Car ID                         Location
 Agency                            Agency ID
                                   PHX
              Created On         Created By                           Updated On        Updated By
              4/18/2017 22:29    VERSATERMTORMS                       4/18/2017 22:29   VERSATERMTORMS
 Comments
 Unit                            Unit Trip ID
 711J
 Officer 1                                                Officer 2
 06956: CHAD METCALF
 Officer 3                                                Officer 4
 Status                         Disposition               Date/Time Stamp Group ID
 N/A                                                      4/18/2017 22:27
 Car ID                         Location
 Agency                            Agency ID
                                   PHX
              Created On         Created By                           Updated On        Updated By
              4/18/2017 22:29    VERSATERMTORMS                       4/18/2017 22:29   VERSATERMTORMS
 Corn ments
                Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 83 of 132
                                            PHOENIX POLICE DEPARTMENT
                                              Calls for Service Data Sheet
                                                      201700672145

                                                                                                               Page 3 of 7
                                                                                                          04/21/2017 12:27


Unit                             Unit Trip ID
714T
Officer 1                                                  Officer 2
10036: DAVID        HADLOCK                                09406: RODNEY LOMIBAO
Officer 3                                                  Officer 4
Status                           Disposition               Date/Time Stamp Group ID
N/A                                                        4/18/2017 22:27
Car ID                           Location
Agency                              Agency ID
                                    PHX
               Created On         Created By                           Updated On        Updated By
               4/18/2017 22:29    VERSATERMTORMS                       4/18/2017 22:29   VERSATERMTORMS
Comments
Unit                             Unit Trip ID
71J
Officer 1                                                  Officer 2
05881: MATTHEW VERTHEIN
Officer 3                                                  Officer 4
Status                           Disposition               Date/Time Stamp Group ID
N/A                                                        4/18/2017 22:27
Car ID                           Location
Agency                              Agency ID
                                    PHX
               Created On         Created By                           Updated On        Updated By
               4/18/2017 22:29    VERSATERMTORMS                       4/18/2017 22:29   VERSATERMTORMS
Comments
Unit                             Unit Trip ID
714M
Officer 1                                                  Officer 2
07977: ERIC GOMEZ                                          07242: BRIAN WALKER
Officer 3                                                  Officer 4
Status                           Disposition               Date/Time Stamp Group ID
N/A                                                        4/18/2017 22:27
Car ID                           Location
Agency                              Agency ID
                                    PHX
               Created On         Created By                           Updated On        Updated By
               4/18/2017 22:29    VERSATERMTORMS                       4/18/2017 22:29   VERSATERMTORMS
Comments
             Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 84 of 132
                                         PHOENIX POLICE DEPARTMENT
                                           Calls for Service Data Sheet
                                                   201700672145

                                                                                                            Page 4 of 7
                                                                                                       04/21/2017 12:27


Unit                          Unit Trip ID
A5
Officer 1                                               Officer 2
07696: MATHEW BOLIN                                     07174: TIMOTHY LANTZ
Officer 3                                               Officer 4
Status                        Disposition               Date/Time Stamp Group ID
N/A                                                     4/18/2017 22:27
Car ID                        Location
Agency                           Agency ID
                                 PHX
            Created On         Created By                           Updated On        Updated By
            4/18/2017 22:29    VERSATERMTORMS                       4/18/2017 22:29   VERSATERMTORMS
Comments
Unit                          Unit Trip ID
724M
Officer 1                                               Officer 2
08409: SEAN NOLLETTE                                    09034: SETH ZACHARIAS
Officer 3                                               Officer 4
Status                        Disposition               Date/Time Stamp Group ID
N/A                                                     4/18/2017 22:19
Car ID                        Location
Agency                           Agency ID
                                 PHX
            Created On         Created By                           Updated On        Updated By
            4/18/2017 22:24    VERSATERMTORMS                       4/18/2017 22:24   VERSATERMTORMS
Comments
Unit                           Unit Trip ID
722K
Officer 1                                               Officer 2
08865: NICHOLAS MILLER
Officer 3                                               Officer 4
Status                        Disposition               Date/Time Stamp Group ID
N/A                                                     4/18/2017 22:13
Car ID                        Location
Agency                           Agency ID
                                 PHX
            Created On        Created By                            Updated On        Updated By
            4/18/2017 22:24 VERSATERMTORMS                          4/18/2017 22:24   VERSATERMTORMS
Comments
                 Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 85 of 132
                                            PHOENIX POLICE DEPARTMENT
                                              Calls for Service Data Sheet
                                                      201700672145

                                                                                                                Page 5 of 7
                                                                                                          04/21/2017 12:27


Unit                             Unit Trip ID
711J
Officer 1                                                  Officer 2
06956: CHAD METCALF
Officer 3                                                  Officer 4
Status                           Disposition               Date/Time Stamp Group ID
N/A                                                        4/18/2017 22:18
Car ID                           Location
Agency                              Agency ID
                                    PHX
               Created On         Created By                           Updated On        Updated By
               4/18/2017 22:24    VERSATERMTORMS                       4/18/2017 22:24   VERSATERMTORMS
Comments
Unit                             Unit Trip ID
714T
Officer 1                                                  Officer 2
10036: DAVID        HADLOCK                                09406: RODNEY LOMIBAO
Officer 3                                                  Officer 4
Status                           Disposition               Date/Time Stamp Group ID
N/A                                                        4/18/2017 22:22
Car ID                           Location
Agency                              Agency ID
                                    PHX
               Created On         Created By                           Updated On       Updated By
               4/18/2017 22:24    VERSATERMTORMS                       4/18/2017 22:24 VERSATERMTORMS
Comments
Unit                              Unit Trip ID
71J
Officer 1                                                  Officer 2
05881: MATTHEW VERTHEIN
Officer 3                                                  Officer 4
Status                           Disposition               Date/Time Stamp Group ID
N/A                                                        4/18/201722:19
Car ID                           Location
Agency                              Agency ID
                                    PHX
               Created On         Created By                           Updated On        Updated By
               4/18/2017 22:24    VERSATERMTORMS                       4/18/2017 22:24   VERSATERMTORMS
Comments
                   Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 86 of 132
                                               PHOENIX POLICE DEPARTMENT
                                                 Calls for Service Data Sheet
                                                         201700672145

                                                                                                                                   Page 6 of 7
                                                                                                                             04/21/2017 12:27


Unit                                Unit Trip ID
714M
Officer 1                                                            Officer 2
07977: ERIC GOMEZ                                                    07242: BRIAN WALKER
 Officer 3                                                           Officer 4
Status                              Disposition                      Date/Time Stamp Group ID
N/A                                                                  4/18/2017 22:20
 Car ID                             Location
Agency                                 Agency ID
                                       PHX
                  Created On         Created By                                  Updated On           Updated By
 Comments         4/18/2017 22:24    VERSATERMTORMS                              4/18/2017 22:24      VERSATERMTORMS

 Unit                               Unit Trip ID
 A5
 Officer 1                                                           Officer 2
 07696: MATHEW BOLIN                                                 07174: TIMOTHY LANTZ
 Officer 3                                                           Officer 4
 Status                             Disposition                      Date/Time Stamp Group ID
 N/A                                                                 4/18/2017 22:20
 Car ID                             Location
 Agency                                Agency ID
                                       PHX
                  Created On         Created By                                  Updated On           Updated By
                  4/18/2017 22:24    VERSATERMTORMS                              4/18/2017 22:24      VERSATERMTORMS
 Comments

Reported Event Location
 Address                                                      City                                  State                     Zip
 E MCDOWELL RD & N 44TH ST                                    PHOENIX                               AZ                        85008
 Apt. Unit #      District                                           Post                                     Common Place
                  700: MOUNTAIN VIEW PRECINCT                        724: 724
 Directions
 Country Code                       Sector                                                         City Quadrant
 US: UNITED STATES OF AMERICA (USA) 72: 72                                                         8: COUNCIL DISTRICT 8
 Reporting Area                                 County                                             Community Organization
                                                07: MARICOPA
 Neighborhood                                                         Milepost             Recnum
                                                                                           102458060
 Map Grid                  Longitude              Latitude                   X
 BC38                                             33.4656542569294           678524.345873574                  896960.834603377
                           111.
                           987089300689




User Fields
 Field 01                                       Field 02                                           Field 03
 Field 04                                       Field 05                                           Field 06
 Field 07                                       Field 08                                           Field 09
 Field 10                                       Field 11                                           Field 12
           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 87 of 132
                           PHOENIX POLICE DEPARTMENT
                             Calls for Service Data Sheet
                                     201700672145

                                                                                 Page 7 of 7
                                                                           04/21/2017 12:27


Field 13                    Field 14
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 88 of 132




                      EXHIBIT 5
     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 89 of 132




Don Shooter: Dispute with Ducey's
office tied to expulsion, undercover
surveillance
onne ingett Sanchez and Ryan Randazzo, The Republic I azcentral.com




        Ducey spokesman Daniel Scarpinato confirmed that Shooter threatened to issue
        subpoenas over the contracts, but said Shooter was blaming others for his misdeeds.




        Shooter has asked others to investigate the matter. A spokesman for the Arizona Attorney
        General's Office confirmed that Shooter met with agents from the office on Dec. 12.

        "I can't comment on all the specifics," said spokesman Ryan Anderson. "But I can confirm
        that Shooter did, in fact, meet with agents from our office regarding a number of
        allegations," including procurement activities.


        Questions about technology contracts

        Shooter's position as House Appropriations Committee chairman gave him an entree to
        people and information that others might not have had.

        He said his dispute with the Governor's Office started two years ago, when he sponsored a
        bill, Senate Bill 1434, that would have required the state Department of Administration to
        find opportunities to save on technology costs.

        That bill also required the state to solicit at least two bids on those contracts.

        "The theory being that such budgetary oversight would encourage competition and make it
        harder to play games," Shooter wrote in his dossier, which was given to the media after his
        removal.

        The bill passed both chambers easily, but Ducey vetoed it.

        "This bill appears to add extra layers of bureaucracy that are unnecessary and will stall
        needed advancements in technology," Ducey wrote in his veto letter.
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 90 of 132




                      EXHIBIT 6
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 91 of 132


                                    HOUSE RULES                                                  1


                                RULES OF THE
                     ARIZONA HOUSE OF REPRESENTATIVES
                              53 rd LEGISLATURE
                                     2017-2018



                                            RULE 1


                                          MEMBERS


        A. The House may punish its members for disorderly behavior and may, with the
concurrence of two-thirds of the members elected to the House, expel any member (Arizona
Constitution, Article IV, Part 2, Section 11). A violation of any of the House Rules shall be
deemed disorderly behavior. When a roll call vote is ordered on the floor of the House and
subject to the provisions of Rules 6 and 14, members are required to vote after a reasonable time,
as determined by the Chair, and may be punished for disorderly conduct if the member fails to
vote after a reasonable time.
        B. When any member shall be guilty of a breach of any of the Rules and Orders of the
House, and the House has determined that he has so transgressed; he shall not be permitted to
vote or speak, except by way of excuse for the same, until he has made satisfaction.
        C. Any member having obtained leave of absence and having in his possession papers
relative to business before the House shall leave same with the Chief Clerk.




                                            RULE 2


                                     ANNUAL SESSIONS


        A. Except as provided herein, regular sessions shall be adjourned sine die no later than
Saturday of the week in which the one hundredth day from the beginning of each regular session
falls. The Speaker may by declaration authorize the extension of the session for a period not to
exceed seven additional days. Thereafter the session can be extended only by a majority vote of
the House.
        B. If not considered in the regular session, the general appropriations bill, the general
capital outlay bill and the university capital outlay bill may be considered each year in a special
session which shall be called only for that purpose.
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 92 of 132


28                             ARIZONA LEGISLATURE


House and meetings to discuss matters, including those permitted in executive session as set
forth in A.R.S. section 38-431.03. Each caucus shall establish procedures for convening political
party caucuses.



                                           RULE 37

                              DISCHARGE OF COMMITTEES

       Notwithstanding any other provision of these rules to the contrary:



       1. Every bill, resolution and memorial shall be referred to one or more standing
committees, except death resolutions and Senate bills to be substituted on Third Reading
pursuant to Rule 7 C.



        2. Except as provided in paragraph 3, if three-fifths or more of the members of the House
sign a petition to discharge all committees from further consideration of a bill, resolution or
memorial the measure shall be placed on an Active Calendar of the Committee of the Whole
within one week unless the House adjourns sine die. If the measure is reported favorably by the
Committee of the Whole it shall be brought for Third Reading.



        3. If three-fifths or more of the members of the House sign a removal request, a bill,
resolution or memorial shall, irrespective of the measure's status, be removed from the
possession of the Rules committee and shall be placed on an Active Calendar of the Committee
of the Whole within one week unless the House adjourns sine die.




                                           RULE 38


                                   CODE OF CONDUCT
A. The House shall have a written code of conduct applicable to members. This code of conduct
shall be adopted, and may be amended, upon vote of the majority of the members of the house.

13. The House shall have a written harassment prevention policy applicable to member behavior.
This policy shall be adopted. and may be amended, upon vow of the majority of the members of
the house.
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 93 of 132




                      EXHIBIT 7
               Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 94 of 132



 EDDIE FARNSWORTH                                                                              COMMITTEES:
• 1700 WEST WASHINGTON, SUITE H                                                               JUDICIARY & PUBLIC SAFETY,
  PHOENIX, ARIZONA 85007-2644                                                                 CHAIRMAN
  CAPITOL PHONE: (602) 926-5735                                                               BANKING & INSURANCE,
  TOLL FREE: 1-600-352-8404                                                                   VICE-CHAIRMAN
 efarnsworth@azleg.gov                                                                        RULES


 DISTRICT 12                                                                                  HOUSE ETHICS COMMITTEE
                                                                                              CHAIRMAN
                                  cArizona   Iuime ufIlquenttatiftte
                                        ViTant ix ,    rizInta 851107


                                               December 6, 2017

      Representative Ray Martinez
      Arizona House of Representatives
      1700 W. Washington Street
      Phoenix, AZ 85007

     Re: Martinez Ethics Complaint Dated November 14, 2017

     Dear Representative Martinez:

             I am in receipt of your ethics complaint dated November 14, 2017. Pursuant to Rule 14,
     Rules of Procedure for the House Ethics Committee, I have reviewed the complaint and a copy
     of the complaint has been distributed to each member of the Committee and to Representative
     Rebecca Rios, the member who is the subject of the complaint.

             You have been interviewed by outside counsel for the House of Representatives
     regarding the allegations. I have received a briefing from counsel regarding the interview.
     Reviewing the matter in consultation with attorneys for the House Ethics. Committee, the
     majority of your complaint involves a political dispute that you perceive with Representative
     Rios regarding the 2018 election cycle and candidates for Legislative District 30. The complaint
     also makes reference to "inappropriate relationships" by Representative Rios. Based on the
     complaint and my briefing regarding your knowledge of events in the complaint, neither of these
     issues amounts to a violation of law, rule or policy.

             House Rule 1 provides: "The House may punish its members for disorderly behavior and
     may, with the concurrence of two-thirds of the members elected to the House, expel any member
     (Arizona Constitution, Article IV, Part 2, Section 11). A violation of any of the House Rules
     shall be deemed disorderly behavior." A.R.S. § 38-519(E) in part states that "[a] member is
     subject to punishment or expulsion. . . for any violation of the code of ethics, conflict of interest
     or financial disclosure requirements." These are found in House Rules 34 and 35 respectively.
     There are no allegations in your complaint that could adequately support a claim of a violation of
     House Rule 34 or 35.

            •The Arizona Constitution does not specify the types of conduct that amount to
    "disorderly behavior" within the meaning of Article IV, Part 2, Section 11. Instead, the
    Constitution commends the application of that standard to the discretion of each chamber. To
    that end, the investigation of complaints against members is the purview of the Ethics Committee
    in each chamber. A.R.S. § 38-519(D). Each Ethics Committee, in turn, promulgates its own
    rules governing the complaint process. See generally, Rules of Procedure for the House Ethics
    Committee. Under our rules, not every complaint requires a hearing. Instead the investigation
    process is left to the discretion of the Ethics Committee Chaiiman.
     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 95 of 132


Representative Ray Martinez
December 6, 2017
Page 2


         Regarding allegations of conduct and the propriety of "relationships", the investigation
process must safeguard an appropriate balance between individual liberty, privacy and the rule of
law. I have concern for the process when the Ethics Committee may be invited down a path of
inquiry into conduct not prohibited by law, rule or policy. Accordingly, under the Ethics
Committee Rules, ethics complaints must be made based on facts within the personal knowledge
of the individual making the complaint and given under oath. While your complaint is made
under oath, you do not allege that your knowledge of "inappropriate relationships" complained of
is due to your own observation of those events at the time they are alleged to have occurred.
Instead, your complaint appears largely to be based upon information you have overheard from
others. But even if you or any other individual did have first-hand knowledge of the
"relationship" events alleged in your complaint, there has been no violation of a law, rule or
policy.

       In my opinion, your complaint to the Ethics Committee is about a political dispute. The
matters you have presented do not meet the preliminary legal or evidentiary standard for Ethics
Committee jurisdiction. I do not believe the inferences drawn. and conclusions you make in your
complaint are adequate to support a claim of a violation of a law, rule, policy or disorderly
behavior. Further investigation and a hearing is not warranted and the matter is closed.




                                     Eddie Farnsworth
                                     Chairman
                                     Rouse Ethics Committee
cc:
Speaker J.D. Mesnard
Representative Rebecca Rios
Jim Drake, Chief Clerk
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 96 of 132




                      EXHIBIT 8
                        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 97 of 132




From:                                           Morgan, Craig <CMorgan@shermanhoward.corn>
Sent:                                           Tuesday, January 30, 2018 10:04 AM
To:                                             Pasternak, Daniel B.
Cc:                                             Hesketh, Lindsay H. S.
Subject:                                        House Report



Dan,

In case we do not see or speak to each other today, I write to let you know that, if your client desires to submit a
written response to the Report, the Speaker asks that (1) the response be submitted in 5 business days (excluding
today), and (2) be sent to Mr. Tim Fleming at the House. His email address is: tfleming@azleg.gov.

Thanks,

Craig

CRAIG A. MORGAN - MEMBER

201 EAST WASHINGTON STREET
SUITE 800
PHOENIX, ARIZONA 85004
DIRECT: 602.240.3062 CELL: 480.332.6321
cmorganshermanhoward.com I www.shermanhoward.com


                         125YEARS

  SHERMAN6HOWARD


           CONFIDENTIAL INFORMATION PROTECTED BY THE ATTORNEY-CLIENT AND/OR ATTORNEY WORK PRODUCT PRIVILEGES


This electronic mail transmission and any attachments contain infonnation belonging to the sender which may be confidential, proprietary, work product, and legally
privileged. This information is intended only for the use of the individual or entity to whom this electronic mail transmission was intended to be sent. If you are not, or
believe that you are not, the intended recipient, any disclosure, copying, distribution, or action taken in reliance on the contents of the information contained in this
transmission is strictly prohibited. If you have, or believe you have, received this transmission in error, please immediately inform me by "reply" email and delete the
erroneously received message. Thank you.




                                                                                      1
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 98 of 132




                      EXHIBIT 9
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 99 of 132




Arizona Republicans block vote to expel
Rep. David Stringer after sex charges
surface
Dustin Gardiner, Arizona Republic
Published 3:42 p.m. MT Jan. 28, 2019
Updated 6:26 p.m. MT Jan. 28, 2019




Rep. David Stringer stands on the house floor with other members on Jan. 28, 2019. The Arizona House of
Representatives refused to vote on a motion to expel Stringer over revelations that he was charged with sex
offenses in 1983. (Photo: Nick Oza/The Republic)




             Rep. Kelly Townsend, R-Mesa, filed an ethics complaint against Stringer on Monday.
             She said delaying the expulsion vote was about allowing the investigation to move
             forward.

             "If we continue to go straight to expelling a member, one day it might be one of you," she
             said. "And you would prefer, I would think, to be able to have the opportunity to go
             through that process."

             Townsend pushed for last year's vote to expel former Rep. Don Snooter. I-<-Yuma. who
             was accused of sexually harassing women. On Monday. she said she's realized "in
             retrospect it was the wrong process" to remove Shooter without an ethics hearing.
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 100 of 132




                 EXHIBIT
                   D
                Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 101 of 132
  In theSuperior Court of the State of Arizona                                                CHRIS DEROSE, CLERK
  hi and for the County of Maricopa                                                         BY
                                                                 Is Interpreter Needed? 0 •Yesjil‘b V        0
                                                                                                             0.945
                                                                                                                 ,11E
                                                                 If yes, what language:
                                                                                             A. VALENZLIELA, FILED
           CV2019-050782                                                                        19 JAN 29 PH 3:17
                (1-4ease I ype or vnnt)


  Plaintiffs Attorney Thomas C. Home. Esq.

  Attorney Bar Number 002951

 Plaintiffs Name(s): (List all) Plaintiffs Address:    Phone #:            Email Address:
 Donald M. Sn000ter, do Home Slaton, PLLC; 6720 N. Scottsdale Rd., Ste 285, Scottsdale, AZ 85253;
  480 -483 - 2178; Email: Home@HorneSlaton.com
 (List additional Plaintiffs on page two and/or attach a separate sheet).

 Defendant's Name(s); (List All) State of Arizona; Kirk and Janae Adams; Javan "J.D." and Holly Messard
 (List additional Defendants on page two and/or attach a separate sheet)




                                                   NATURE OF ACTION
    (Place an "X" next to the gm case category that most accurately describes your primary case.)

 100 TORT MOTOR VEHICLE;                                             130 CONTRACTS:
 0101 Non-Death/Personal Injury                                      0131 Account (Open or Stated)
 0102 Property Damage                                                0132 Promissory Note
 0103 Wrongful Death                                                 0133 Foreclosure
                                                                     0138 Buyer-Plaintiff
 1111QEMEMIQB-Y11:11GLE1                                             0139 Fraud
                                                                     0134 Other Contract (i.e. Breach of Contract)
 0111 Negligence                                                     0135 Excess Proceeds-Sale
 0112 Product Liability — Asbestos                                   0Construction Defects (Residential/Commercial)
 0112 Product Liability — Tobacco                                           0136 Six to Nineteen Structures
 0112 Product Liability — Toxic/Other                                       0137 Twenty or More Structures
 0113 Intentional Tort
                                                                     150-199 OTHER CIVIL CASE TYPES:
 0114 Property Damage
 0115 Legal Malpractice                                                156 Eminent Domain/Condemnation
 0115 Malpractice — Other professional                                 151 Eviction Actions (Forcible and Special Detainers)
 0117 Premises Liability                                               152 Change of Name
 0118 Slander/Libel/Defamation                                         153 Transcript of Judgment
 12116 Other (Specify) CIVIL RIGHTS                                  0154 Foreign Judgment
VIOLATION                                                            0158 Quiet Title
                                                                     0160 Forfeiture
 120 MEDICAL MALPRACTICE;                                            0175 Election Challenge
                                                                     0179 NCC-Employer Sanction Action
 0121 Physician M.D. 0123 Hospital                                         (A.R.S. §23-212)
 0122 Physician D.0 0124 Other




 ©Superior Court of Arizona in Maricopa County                Page 1 of 2                               CV1Of — 070118
                  Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 102 of 132
                                                                                                Case No.

 0180 Injunction against Workplace Harassment                            0191 Declaration of Factual Improper Party Status
 0181 Injunction against Harassment                                      0193 Vulnerable Adult (A.R.S. §46-451)
 0182 Civil Penalty                                                      0165 Tribal Judgment
 0186 Water Rights (Not General Stream Adjudication)                     0167 Structured Settlement (A.R.S. §12-2901)
 0187 Real Property                                                      0169 Attorney Conservatorships (State Bar)
 0 Special Action against Lower Courts                                   0170 Unauthorized Practice of Law (State Bar)
    (See Lower Court Appeal cover sheet in Maricopa)                     0171 Out-of-State Deposition for Foreign Jurisdiction
 0194 Immigration Enforcement Challenge                                  0172 Secure Attendance of Prisoner
    (A.R.S. §§1-501, 1-502, 11-1051)                                     0173 Assurance of Discontinuance
                                                                         0174 In-State Deposition for Foreign Jurisdiction
  150-199 UNCLASSIFIED CIVIL:                                            0176 Eminent Domain— Light Rail Only
                                                                         0177 Interpleader— Automobile Only
 Eji Administrative Review                                               0178 Delayed Birth Certificate (A.R.S. §36-333.03)
   (See Lower Court Appeal cover sheet in Maricopa)                      0183 Employment Dispute- Discrimination
 0150 Tax Appeal                                                         0185 Employment Dispute-Other
    (All other tax matters must be filed in the AZ Tax                   0196 Verified Rule 45.2 Petition
    Court)                                                               0195(a) Amendment of Marriage License
 0155 Declaratory Judgment                                               0195(b) Amendment of Birth Certificate
 0157 Habeas Corpus                                                      0163 Other
 0184 Landlord Tenant Dispute- Other                                                     (Specify)
 0190 Declaration of Factual Innocence
       (A.R.S. §12-771)


                                 RULE 262 DISCOVERY TIER or AMOUNT PLEADED:
  (State the amount in controversy pleaded or place an "X" next to the discovery tier to which the pleadings allege the case
                                              would belong under Rule 26.2.)
  El Amount Pleaded $ excess of
compulsory arbitration limits                      Tier 1   XXX Tier 2        Tier 3
                                                  EMERGENCY ORDER SOUGHT

  0 Temporary Restraining Order              0 Provisional Remedy                0 osc           0 Election Challenge
  0 Employer Sanction                        0 Other (Specify) ,


                                     COMMERCIAL COURT (Maricopa County Ofl Iv

  0 This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
     commercial Court. More information on the commercial Court, including the most recent forms, are available on the
      Court's website at httos://www.superiorcourtmaricopa.qovicommercial-court/.


  Additional Plaintiff(s):




  Additional Defendant(s):




  ©Superior Court of Arizona in Maricopa County                 Page 2 of 2                                  CV1Of - 070118
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 103 of 132




                 EXHIBIT
                    E
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 104 of 132
                                                                              OF THE
                                                                       SUPEF6OR COURT
                                                                            FLED
                                                                       S. SZAKACS. DEP

                                                                    20I9FEB 25 PM 3:55

Thomas C. Home No. 002951
HORNE SLATON, PLLC
6720 N. Scottsdale Road, Suite 285
Scottsdale, Arizona 85253
(480)483-2178
(480)367-0691
home@horneslaton.com
Attorneys for Plaintiff

             IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                     IN AND FOR THE COUNTY OF MARICOPA


 DONALD M. SHOOTER, an individual,
                                                CASE NO.          C;\,, 201 9-0.5Li Ii62
                      Plaintiff,                SUMMONS
 VS.


 STATE OF ARIZONA; KIRK and JANAE
 ADAMS, husband and wife; JAVAN
 "J.D." and HOLLY MESNARD husband
 and wife,

                      Defendant.




TO THE ABOVE-NAMED DEFENDANT:
                            Kirk Adams
                       1110 North Alba Circle
                        Mesa Arizona 85213


        YOU ARE HEREBY SUMMONED and required to appear and defend, within

the time applicable, in this action in this Court. If served within Arizona, you shall appear

and defend within twenty (20) days after the service of the Summons and Complaint upon

you, exclusive of the day of service. If served out of the State of Arizona--whether by
           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 105 of 132




     direct service, by registered or certified mail, or by publication--you shall appear and
1

2    defend within thirty (30) days after the service of the Summons and Complaint upon you

3    is complete, exclusive of the day of service. Where process is served upon the Arizona
4
     Director of Insurance as an insurer's attorney to receive service of legal process against it
5
     in this state, the insurer shall not be required to appear, answer or plead until expiration of
6
     forty (40) days after date of such service upon the Director. Service by registered or

     certified mail without the State of Arizona is complete thirty (30) days after the date of
8

9    filing the receipt and affidavit of service with the Court. Service by publication is complete

10   thirty (30) days after the date of first publication. Direct service is complete when made.
11
     Service upon the Arizona Motor Vehicle Superintendent is complete thirty (30) days after
12
     filing the Affidavit of Compliance and return receipt or Officer's Return. Rule 4
13
     Ariz.R.Civ.P. A.R.S. §§ 20-222, 28-502, 28-503.
14

15
            YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
16
     within the time applicable, judgment by default may be rendered against you for the relief
17
     demanded in the Complaint.
18

19
            YOU ARE CAUTIONED that in order to appear and defend, you must file an
20
     Answer or proper response in writing with the Clerk of this Court, accompanied by the
21
     necessary filing fee, within the time required, and you are to serve a copy of any Answer
22

23
     or response upon the Plaintiffs' attorney. Rule 10(d) Ariz.R.Civ.P. A.R.S. § 12-311, Rule

24    5 Ariz.R.Civ.P.
25
   Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 106 of 132




    The name and address of Plaintiff's attorney is:

                              Thomas C. Horne, Esq.
                            HORNE SLATON, PLLC
                          6720 N. Scottsdale Rd., Suite 285
                               Scottsdale, AZ 85253


    REQUESTS FOR REASONABLE ACCOMMODATION FOR PERSONS

WITH DISABILITIES MUST BE MADE TO THE COURT BY PARTIES AT

LEAST THREE (3) WORKING DAYS IN ADVANCE OF A SCHEDULED COURT

PROCEEDING.
                                                 JAN 29 2019
    SIGNED AND SEALED THIS DATE:
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 107 of 132




Thomas C. Home No. 002951
HORNE SLATON, PLLC
6720 N. Scottsdale Road, Suite 285
Scottsdale, Arizona 85253
(480)483-2178
(480)367-0691
home@homeslaton.com
Attorneys for Plaintiff

             IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                     IN AND FOR THE COUNTY OF MARICOPA


 DONALD M. SHOOTER, an individual,
                                                CASE NO.
                      Plaintiff,                SUMMONS
 vs.

 STATE OF ARIZONA; KIRK and JANAE
 ADAMS, husband and wife; JAVAN
 "J.D." and HOLLY MESNARD, husband
 and wife,

                      Defendant.




TO THE ABOVE-NAMED DEFENDANT:
                           Janae Adams
                       1110 North Alba Circle
                        Mesa Arizona 85213

       YOU ARE HEREBY SUMMONED and required to appear and defend, within

the time applicable, in this action in this Court. If served within Arizona, you shall appear

and defend within twenty (20) days after the service of the Summons and Complaint upon

you, exclusive of the day of service. If served out of the State of Arizona--whether by

 direct service, by registered or certified mail, or by publication--you shall appear and
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 108 of 132




defend within thirty (30) days after the service of the Summons and Complaint upon you

is complete, exclusive of the day of service. Where process is served upon the Arizona

Director of Insurance as an insurer's attorney to receive service of legal process against it

in this state, the insurer shall not be required to appear, answer or plead until expiration of

forty (40) days after date of such service upon the Director. Service by registered or

certified mail without the State of Arizona is complete thirty (30) days after the date of

filing the receipt and affidavit of service with the Court. Service by publication is complete

thirty (30) days after the date of first publication. Direct service is complete when made.

Service upon the Arizona Motor Vehicle Superintendent is complete thirty (30) days after

filing the Affidavit of Compliance and return receipt or Officer's Return. Rule 4

Ariz.R.Civ.P. A.R.S. §§ 20-222, 28-502, 28-503.


       YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend

within the time applicable, judgment by default may be rendered against you for the relief

demanded in the Complaint.


       YOU ARE CAUTIONED that in order to appear and defend, you must file an

Answer or proper response in writing with the Clerk of this Court, accompanied by the

necessary filing fee, within the time required, and you are to serve a copy of any Answer

or response upon the Plaintiffs' attorney. Rule 10(d) Ariz.R.Civ.P. A.R.S. § 12-311, Rule

5 Ariz.R.Civ.P.




                                                 -2-
             Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 109 of 132




             The name and address of Plaintiff's attorney is:

     2                                Thomas C. Home, Esq.
                                    HORNE SLATON, PLLC
     3                            6720 N. Scottsdale Rd., Suite 285
                                       Scottsdale, AZ 85253
 4

 5
             REQUESTS FOR REASONABLE ACCOMMODATION FOR PERSONS
 6
         WITH DISABILITIES MUST BE MADE TO THE COURT BY PARTIES AT
 7
         LEAST THREE (3) WORKING DAYS IN ADVANCE OF A SCHEDULED COURT

 9
         PROCEEDING.

10
             SIGNED AND SEALED THIS DATE:
                                                                cO ri
11
                                                                JAN 29 Mg
12                                                               CLERK OF 114E SUPERIOR COURT
                                                                         A. VALENZIELA
                                                DEPU                     DEPUlY CLERK
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                   -3-
               Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 110 of 132

      •                                                                                            OF TE
                                                                                            SUPERIOR COURT
                                                                                                PILED
                                                                                            S. SZA1tACS. DEP
                                                              cf.        .          0 19 FEB 25 PM 3: 56

1 Thomas C. Horne No. 002951
    HORNE SLATON, PLLC
2   6720 N. Scottsdale Road, Suite 285
    Scottsdale, Arizona 85253
3   (480)483-2178
    (480)367-0691
4 horne@horneslaton.com
    Attorneys for Plaintiff
5
                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
6
                               IN AND FOR THE COUNTY OF MARICOPA
7

 8
          DONALD M. SHOOTER, an individual,                                                   v 2019-05u /
                                                          CASE NO.
9
                                Plaintiff,                SUMMONS
10
     II VS.
11

12
          STATE OF ARIZONA; KIRK and JANAE
          ADAMS, husband and wife; JAVAN
13        "J.D." and HOLLY MESNARD, husband
14
          and wife,

15                              Defendant.

16

17
          TO THE ABOVE-NAMED DEFENDANT:
18
                                                 Javan J.D. Mesnard
19                                           1427 West Homestead Court
20
                                              Chandler, Arizona 85286

21
                 YOU ARE HEREBY SUMMONED and required to appear and defend, within

22        the time applicable, in this action in this Court. If served within Arizona, you shall appear
23        and defend within twenty (20) days after the service of the Summons and Complaint upon
24
          you, exclusive of the day of service. If served out of the State of Arizona--whether by
25
                                                                    1_       1 '1     e_'
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 111 of 132




defend within thirty (30) days after the service of the Summons and Complaint upon you

is complete, exclusive of the day of service. Where process is served upon the Arizona

Director of Insurance as an insurer's attorney to receive service of legal process against it

in this state, the insurer shall not be required to appear, answer or plead until expiration of

forty (40) days after date of such service upon the Director. Service by registered or

certified mail without the State of Arizona is complete thirty (30) days after the date of

filing the receipt and affidavit of service with the Court. Service by publication is complete

thirty (30) days after the date of first publication. Direct service is complete when made.

Service upon the Arizona Motor Vehicle Superintendent is complete thirty (30) days after

filing the Affidavit of Compliance and return receipt or Officer's Return. Rule 4

Ariz.R.Civ.P. A.R.S. §§ 20-222, 28-502, 28-503.


       YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend

within the time applicable, judgment by default may be rendered against you for the relief

demanded in the Complaint.


       YOU ARE CAUTIONED that in order to appear and defend, you must file an

Answer or proper response in writing with the Clerk of this Court, accompanied by the

necessary filing fee, within the time required, and you are to serve a copy of any Answer

or response upon the Plaintiffs' attorney. Rule 10(d) Ariz.R.Civ.P. A.R.S. § 12-311, Rule

5 Ariz.R.Civ.P.
   Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 112 of 132




    The name and address of Plaintiff's attorney is:

                              Thomas C. Home, Esq.
                            HORNE SLATON, PLLC
                          6720 N. Scottsdale Rd., Suite 285
                               Scottsdale, AZ 85253


    REQUESTS FOR REASONABLE ACCOMMODATION FOR PERSONS

WITH DISABILITIES MUST BE MADE TO THE COURT BY PARTIES AT

LEAST THREE (3) WORKING DAYS IN ADVANCE OF A SCHEDULED COURT

PROCEEDING.
                                                       JAN 29 2019
    SIGNED AND SEALED THIS DATE:
        Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 113 of 132

                                                                           OF THE
                                                                   SUFERtOR COURT
                                                                        FILED
                                   •
                                                    ■              5. SZAKACS, DEP
                                         4
                                                               2019 FEB 25 PH 3: 55

Thomas C. Horne No. 002951
HORNE SLATON, PLLC
6720 N. Scottsdale Road, Suite 285
Scottsdale, Arizona 85253
(480)483-2178
(480)367-0691
horne@horneslaton.com
Attorneys for Plaintiff

              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                     IN AND FOR THE COUNTY OF MARICOPA

                                                                 CV 201 9 —fitti1
 DONALD M. SHOOTER, an individual,
                                                CASE NO.
                      Plaintiff,                SUMMONS
 V S.


 STATE OF ARIZONA; KIRK and JANAE
 ADAMS, husband and wife; JAVAN
 "J.D." and HOLLY MESNARD, husband
 and wife,

                      Defendant.



TO THE ABOVE-NAMED DEFENDANT:
                           Holly Mesnard
                     1427 West Homestead Court
                      Chandler, Arizona 85286

         YOU ARE HEREBY SUMMONED and required to appear and defend, within

the time applicable, in this action in this Court. If served within Arizona, you shall appear

and defend within twenty (20) days after the service of the Summons and Complaint upon

you, exclusive of the day of service. If served out of the State of Arizona--whether by

direct service, by registered or certified mail, or by publication--you shall appear and
           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 114 of 132
      4




     defend within thirty (30) days after the service of the Summons and Complaint upon you
1

2    is complete, exclusive of the day of service. Where process is served upon the Arizona

3    Director of Insurance as an insurer's attorney to receive service of legal process against it

     in this state, the insurer shall not be required to appear, answer or plead until expiration of
5
     forty (40) days after date of such service upon the Director. Service by registered or
6
     certified mail without the State of Arizona is complete thirty (30) days after the date of
7
     filing the receipt and affidavit of service with the Court. Service by publication is complete
8

 9   thirty (30) days after the date of first publication. Direct service is complete when made.

10   Service upon the Arizona Motor Vehicle Superintendent is complete thirty (30) days after
11
     filing the Affidavit of Compliance and return receipt or Officer's Return. Rule 4
12
     Ariz.R.Civ.P. A.R.S. §§ 20-222, 28-502, 28-503.
13

14          YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
15
     within the time applicable, judgment by default may be rendered against you for the relief
16
     demanded in the Complaint.
17

18          YOU ARE CAUTIONED that in order to appear and defend, you must file an
19
     Answer or proper response in writing with the Clerk of this Court, accompanied by the
20
     necessary filing fee, within the time required, and you are to serve a copy of any Answer
21
     or response upon the Plaintiffs' attorney. Rule 10(d) Ariz.R.Civ.P. A.R.S. § 12-311, Rule
22

23   5 Ariz.R.Civ.P.

24

25
   Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 115 of 132




    The name and address of Plaintiff's attorney is:

                              Thomas C. Home, Esq.
                            HORNE SLATON, PLLC
                          6720 N. Scottsdale Rd., Suite 285
                               Scottsdale, AZ 85253


    REQUESTS FOR REASONABLE ACCOMMODATION FOR PERSONS

WITH DISABILITIES MUST BE MADE TO THE COURT BY PARTIES AT

LEAST THREE (3) WORKING DAYS IN ADVANCE OF A SCHEDULED COURT

PROCEEDING.


    SIGNED AND SEALED THIS DATE: JAM 29 2919
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 116 of 132
                                                                    JEFF FINE, CLERK
                                                                    c-   r:
                                                                  RECEIVED CCB #2 -
                                      N
                                      g                     •   pocumENT        01Y
                                                          . 19 JAN 30 PM 2:26

                                                                       FILED
Thomas C. Home No. 002951                                       BY C. ANICETO, DEP
HORNE SLAT ON, PLLC
6720 N. Scottsdale Road, Suite 285
Scottsdale, Arizona 85253
(480)483-2178
(480)367-0691
home@horneslaton.com
Attorneys for Plaintiff

             IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                     IN AND FOR THE COUNTY OF MARICOPA


 DONALD M. SHOOTER, an individual,                                   0/2019-050782
                                                CASE NO.
                      Plaintiff,                SUMMONS
 VS.


 STATE OF ARIZONA; KIRK and JANAE
 ADAMS, husband and wife; JAVAN
 "J.D." and HOLLY MESNARD, husband
 and wife,

                      Defendant.



TO THE ABOVE-NAMED DEFENDANT:
                                   State of Arizona
                         do Attorney General Mark Brnovich
                        Arizona State Attorney General's Office
                                 2005 N Central Ave.
                                  Phoenix, AZ 85004


        YOU ARE HEREBY SUMMONED and required to appear and defend, within

the time applicable, in this action in this Court. If served within Arizona, you shall appear

and defend within twenty (20) days after the service of the Summons and Complaint upon
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 117 of 132




you, exclusive of the day of service. If served out of the State of Arizona--whether by

direct service, by registered or certified mail, or by publication--you shall appear and

defend within thirty (30) days after the service of the Summons and Complaint upon you

is complete, exclusive of the day of service. Where process is served upon the Arizona

Director of Insurance as an insurer's attorney to receive service of legal process against it

in this state, the insurer shall not be required to appear, answer or plead until expiration of

forty (40) days after date of such service upon the Director. Service by registered or

certified mail without the State of Arizona is complete thirty (30) days after the date of

filing the receipt and affidavit of service with the Court. Service by publication is complete

thirty (30) days after the date of first publication. Direct service is complete when made.

Service upon the Arizona Motor Vehicle Superintendent is complete thirty (30) days after

filing the Affidavit of Compliance and return receipt or Officer's Return. Rule 4

Ariz.R.Civ.P. A.R.S. §§ 20-222, 28-502, 28-503.


       YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend

within the time applicable, judgment by default may be rendered against you for the relief

demanded in the Complaint.


       YOU ARE CAUTIONED that in order to appear and defend, you must file an

Answer or proper response in writing with the Clerk of this Court, accompanied by the

necessary filing fee, within the time required, and you are to serve a copy of any Answer

or response upon the Plaintiffs' attorney. Rule 10(d) Ariz.R.Civ.P. A.R.S. § 12-311, Rule

5 Ariz.R.Civ.P.
   Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 118 of 132




    The name and address of Plaintiff's attorney is:

                              Thomas C. Horne, Esq.
                            HORNE SLAT ON, PLLC
                          6720 N. Scottsdale Rd., Suite 285
                               Scottsdale, AZ 85253


    REQUESTS FOR REASONABLE ACCOMMODATION FOR PERSONS

WITH DISABILITIES MUST BE MADE TO THE COURT BY PARTIES AT

LEAST THREE (3) WORKING DAYS IN ADVANCE OF A SCHEDULED COURT

PROCEEDING.


    SIGNED AND SEALED THIS DATE*                       20i
                                      JEFF FINE, CLERK
                                        DEPATEy_ CLERK
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 119 of 132




                 EXHIBIT
                    F
      Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 120 of 132



                                                                              P
                                                                       JAN 29 2019
Thomas C. Home No. 002951                                               CLERK OF THE SUPERIOR COURT
                                                                               k VALBZUELA
HORNE SLATON, PLLC                                                             DEPUTY CLERK
6720 N. Scottsdale Road, Suite 285
Scottsdale, Arizona 85253
(480)483-2178
(480)367-0691
home@homeslaton.com
Attorneys for Plaintiff

             IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                      IN AND FOR THE COUNTY OF MARICOPA

                                                                                 (24
 DONALD M. SHOOTER, an individual,
                                                 CASE NO.
                      Plaintiff,                 CERTIFICATE OF COMPULSORY
                                                 ARBITRATION
VS.


STATE OF ARIZONA; KIRK and JANAE
ADAMS, husband and wife; JAVAN
"J.D." and HOLLY MESNARD, husband
and wife,

                      Defendant.



      Plaintiff certifies that the largest award sought by the complainant, including punitive

damages, but excluding interest, attorneys' fees, and costs does exceed limits set by Local Rule

for compulsory arbitration. This case is not subject to compulsory arbitration as provided in

Rules 72 through 77 of the Rules of Civil Procedure.

      RESPECTFULLY SUBMITTED January 29, 2018.

                                                     ,---
                                                      )
                                           By:
                                                  Thomas C. Home, Esq.
                                                  Attorney for Plaintiff
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 121 of 132




                 EXHIBIT
                    G
       Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 122 of 132




Thomas C. Home, Bar No. 002951
HORNE SLATON, PLLC
6720 North Scottsdale Road, Suite 285                                JAN   29 2 019
Scottsdale, AZ 85253
Tel: (480) 483-2178                                                   CLERK OF IRE SUPERIOR °CURT
Fax: (480) 367-0691                                                          A VPLENZUELA
Email: home@homeslaton.com                                                   DEPUTY CLERK
Attorney for Plaintiff


       IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
                 IN AND FOR THE COUNTY OF MARICOPA


DONALD M. SHOOTER, an individual,
                                            CASE NO.
                    Plaintiff,              DEMAND FOR JURY TRIAL
v s.

STATE OF ARIZONA; KIRK and JANAE
ADAMS, husband and wife; JAVAN
"J.D." and HOLLY MESNARD, husband
and wife,




       Plaintiff demands a trial by jury in this case. If this is sent to compulsory

arbitration, Plaintiff demands a trial by jury if there is an appeal from that

compulsory arbitration.

       RESPECTFULLY SUBMITTED January 29, 2108.

                                                     HORNE SLATON, PLLC

                                                     By:
                                                     Thomas C. Home, Esq.
                                                     Attorney for Plaintiff
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 123 of 132




                 EXHIBIT
                   H
                  Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 124 of 132
                                                                                                                          THE
                                                                                                                5UPERP3R,COURT
                                                                                                                     FILED
                                                                                                                S. SZAKACS. DEP
                                                                                                           2019 FEB 25 PM 3:55
                                                               AFFIDAVIT OF SERVICE

 Case:                     Court:                                         County:               Job:
 CV2019-050782             Superior Court of The State of Arizona         Maricopa County       3105395 (Reference: Donald M. Shooter)
 Plaintiff/ Petitioner:                                                    Defendant! Respondent
 Donald M. Shooter, an individual                                          State Of Arizona; Kirk and Janae Adams, husband and wife; Javan
                                                                           "J.D." and Holly Mesnard, husband and wife
 Received by:                                                              For:
 Quick Courier, LLC                                                        Home Slaton, PLLC
 To be served upon:
 Janae Adams for her self and on behalf of her husband Kirk Adams

I, Jack Piraino II, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name! Address:         Janae Adams for her self and simultaneously on behalf of her husband Kirk Adams, Home: 1110 N Alba Cir,
                                 Mesa, AZ 85213
Manner of Service:                Personal/Individual, Feb 10, 2019, 4:09 pm MST
Documents:                       Summons (Received Jan 29, 2019 at 2:00pm MST), Demand For Jury Trial, Certificate Of Compulsory Arbitration,
                                 Complaint (Civil Rights Violation, Including Violation of 42 U.S.C. §1983, Defamation, False Light Invasion of
                                 Privacy, and Aiding and Abbetting and Conspiracy, and Wrongful Termination) - Jurry Trial Demanded

Additional Comments:
1) Successful Attempt: Feb 10, 2019, 4:09 pm MST at Home: 1110 N Alba Cir, Mesa, AZ 85213 received by Janae Adams for her self and
simultaneously on behalf of her husband Kirk Adams. Age: 40-50; Ethnicity: Caucasian; Gender. Female; Weight: 135-145; Height: 5'7"; Hair.
Blond; Eyes: Blue;
I arrived at the aforementioned home address for Mr. and Mrs. Adams and rang the doorbell. Shortly thereafter, a Caucasian female came
to the door. I asked if she was Mrs. Janae Adams, to which she responded in the affirmative. I informed her that I had legal paperwork to
serve to her for herself and her husband Mr. Kirk Adams, and confirmed with her that Mr. Adams was, in fact, her husband and that he
lived at the abode with her. I handed her two copies of each aforementioned document, one for herself and the second for her husband,
and briefly explained their contents. Mrs. Adams verbally and physically accepted service for both herself and Mr. Kirk Adams.
Subsequently, I departed the area.




Quick Courier, LLC
202 E Earli Dr Suite 425
Phoenix, AZ 85012
                     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 125 of 132

                                                                                                                       YF THE
                                                                                                                           ,


                                                                                                                SUPERtCR COURT
                                                                                                                       FILED
                                                                                                                 S. SZ Ati !XS. BE?
                                                                                                            2019FEB 25 PM 3: 55
                                                                  AFFIDAVIT OF SERVICE

    Case:                     Court                                           County:               Job:
    CV2019-050782             Superior Court of The State of Arizona          Maricopa County       3105430 (Reference: Donald M. Shooter)
    Plaintiff! Petitioner:                                                    Defendant! Respondent
    Donald M. Shooter, an individual                                          State Of Arizona; Kirk and Janae Adams, husband and wife; Javan
                                                                              1.D." and Holly Mesnard, husband and wife
    Received by:                                                              For:
    Quick Courier, LLC                                                        Home Slaton, PLLC
    To be served upon:
    Mr. Javan "JD." Mesnard for himself and simultaneously on behalf of his wife Mrs. Holly Mesnard

   I, Jack Piraino II, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
   boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
   the contents herein

   Recipient Name /Address:          Mr. Javan '1.D." Mesnard for himself and simultaneously on behalf of his wife Mrs. Holly Mesnard, Arizona
                                     State Senate Building: 1700 W Washington St, Phoenix, AZ 85007
' Manner of Service:                 Personal/Individual, Feb 21, 2019, 2:24 pm MST
   Documents:                        Summons (Received Jan 29, 2019 at 2:00pm MST), Demand For Jury Trial, Certificate Of Compulsory Arbitration,
                                     Complaint (Civil Rights Violation, Including Violation of 42 U.S.C. §1983, Defamation, False Light Invasion of
                                     Privacy, and Aiding and Abbetting and Conspiracy, and Wrongful Termination) - Jurry Trial Demanded

   Additional Comments:
   1) Successful Attempt: Feb 21, 2019, 2:24 pm MST at Arizona State Senate Building: 1700W Washington St, Phoenix, AZ 85007 received by
   Mr. Javan ID." Mesnard for himself and simultaneously on behalf of his wife Mrs. Holly Mesnard. Age: 35 40; Ethnicity: Caucasian; Gender
                                                                                                                 -


   Male; Weight: 160-170; Height: 59"; Hair Brown; Eyes: Brown;
   With prior knowledge that Mr. Javan "ID." Mansard is an Arizona State Senator and that the State Senate were gathering for a hearing at
   1:30 pm MST on February 21st, 2019, I arrived at the aforementioned address at approximately 1:15 pm MST and proceeded to State Senate
   building. I spoke with the guard on the first floor and informed him I was there to serve Mr. Mesnard legal paperwork. He directed me to
   the third floor to speak with the guard there. I proceeded to the third floor, spoke with that guard, and informed her as well, why I was
   there. She made a call to Mr. Mesnard's assistant and then hung up the phone. The guard informed me that Mr. Mesnard's assistant was
   going to get back to her. Approximately five minutes later, she answered a call, spoke for a minute or so, and hung up. The guard informed
   me that Mr. Mesnard was already on the Senate floor and likely wouldn't be able to come out until after the hearing, but that I was
   welcome to wait in the lobby on that floor. I sat down and proceeded to wait. At around 2:15 pm MST the Senate hearing ended and at
   2:24 pm MST Mr. Mesnard emerged from the back of the building on the third floor and met me near the guard's desk. He introduced
   himself as Senator "J.D" Mesnard. I informed him that I was there to serve him legal paperwork, handed him a copy of each document
   reference herein, and briefly described their contents. I also informed him that I had an additional copy of each document that needed to
   be served to his wife Mrs. Holly Mesnard. I asked if he would like to accept on her behalf or if he would prefer I continue to make attempts
   at their home to serve her personally. Mr. Mesnard indicted that he would accept the extra set of documents for his wife at that time. Mr.
   Javan '1.D." Mesnard verbally and physically accepted service for himself and on behalf of his wife. Subsequently, I departed the area.




   Quick Courier, LLC
   202 E Earl! Dr Suite 425
   Phoenix, AZ 85012
                                                                   JEFF FINE,
                Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page  126 CLERK
                                                                              of 132


                                                                                                 RECEIVED CCB #2*
                                                                                               DOCUNPIT DEPOSITORY
                                                                                                 19 JAN 30 PM 2: 26
                                                                                                         FILED
                                                               AFFIDAVIT OF SERVICE               BY C. ANICETO, DEP
 Case:                     Court                                          County:              Job:
 CV2019-050782             Superior Court of The State of Arizona         Maricopa County      3023930 (Reference: Donald M. Shooter)
 Plaintiff! Petitioner:                                                   Defendant /Respondent
 Donald M. Shooter, an individual                                         State Of Arizona; Kirk and Janae Adams, husband and wife; Javan
                                                                          1.D." and Holly Mesnard, husband and wife
 Received by:                                                             For:
 Quick Courier, LLC                                                       Home Slaton, PLLC
 To be served upon:
 State Of Arizona do Attomey General Mark Bmovich at the Arizona State Attorney General's Office

 • Jack Piraino II, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected. I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address:        State Of Arizona do Attorney General Mark Bmovich via Lisa Fischer, Lobby Receptionist for the Arizona State
                                 Attomey General's Office, The Arizona State Attorney General's Office: 2005 N Central Ave, Phoenix, AZ 85004
Manner of Service:               Government Agency, Jan 30, 2019, 12:29 pm MST
Documents:                       Summons (Received Jan 29, 2019 at 2:00pm MST), Demand For Jury Trial, Certificate Of Compulsory Arbitration,
                                 Complaint (Civil Rights Violation, Induding Violation of 42 U.S.C, §1983, Defamation, False Light Invasion of
                                 Privacy, and Aiding and Abbetting and Conspiracy, and Wrongful Termination) - Jurry Trial Demanded

Additional Comments:
1) Successful Attempt: Jan 30, 2019, 12:29 pm MST at The Arizona State Attorney General's Office: 2005 N Central Ave, Phoenix, AZ 85004
received by State Of Arizona do Attorney General Mark Bmovich via Lisa Fischer, Lobby Receptionist for the Arizona State Attorney
General's Office. Age: 50 - 60; Ethnicity: Caucasian; Gender Female; Weight: 150 - 160; Height: 5'3"; Hair Gray; Eyes: Brown;
I arrived at the aforementioned address for Arizona Attorney General Mark Bmovich with the State of Arizona Attorney General's Office and
spoke with Lisa Fischer, Lobby Receptionist and an individual authorized to accept service on behalf of Attorney General Mark Brnovich. I
Informed her I was service Mr. Brnovich for the State of Arizona, handed her a copy of all aforementioned documents, and briefly
described their contents. Mrs. Fischer verbally and physically accepted service and date and time stamped the summons.




                                                01/30/2019
Jack Pi ino                                     Date
Maricopa C unty 8700

Quick Courier, LLC
202 E Earl! Dr Suite 425
Phoenix, AZ 85012
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 127 of 132




                 EXHIBIT
                    I
           Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 128 of 132




 1                                             VERIFICATION
 2

 3          I, Daniel P. Quigley, declare under penalty of perjury that the following is true and correct.
 4          1.       I am a partner in the law firm Cohen Dowd Quigley P.C., and have been admitted to
 5 practice law in the State of Arizona since 1984. I am one of the attorneys for Defendants I<irk and

 6   J anae Adams in connection with the litigation captioned Donald Shooter v. State      of Arizona)   et aI.,
 7   which is currently pending in the Superior Court of Arizona in Maricopa County, Case No.
 8   CV2019-0S0782 (the "Litigation"). I am competent to testify to the matters contained in this
 9   Verification.
10          2.       The pleadings and other documents previously ftied in the Litigation and attached as
11   Exhibits C through H to the Joint Notice of Removal are true and complete copies of all pleadings
12   and other documents ftied in the Litigation.
13          EXECUTED this 11th day of March, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 129 of 132




                 EXHIBIT
                    J
     Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 130 of 132




 1 COHEN DOWD QUIGLEY
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4 Ronald Jay Cohen (003041)

 5 Email: rcohen@CDQLaw.com
     Daniel P. Quigley (009809)
 6 Email: dquigley@CDQLaw.com
     Betsy J. Lamm (025587)
 7 Email: blamm@CDQLaw.com
   Lauren M. LaPrade (029860)
 8
   Email: llaprade@CDQLaw.com
 9 Attorneys for Defendants Kirk and Janae Adams

10

11                                ARIZONA SUPERIOR COURT
12                                    MARICOPA COUNTY
13 DONALD M. SHOOTER, an individual,                 Case No: CV2019-050782
14                      Plaintiff,
15 vs.                                               NOTICE OF FILING JOINT
                                                     NOTICE OF REMOVAL
16
     STATE OF ARIZONA; KIRK and JANAE
17 ADAMS, husband and wife; JAVAN “J.D.”
     and HOLLY MESNARD, husband and wife,
18

19
                        Defendants.

20

21         Defendants Kirk and Janae Adams (“the Adams”) and Javan “J.D.” and Holly
22 Mesnard (“the Mesnards”) give notice to the Clerk of the Maricopa County Superior Court

23 and Plaintiff Donald Shooter that the Adams and the Mesnards are jointly removing this

24 action to the United States District Court for the District of Arizona pursuant to 28 U.S.C.

25 §§ 1331, 1441 and 1446, as the Complaint asserts a claim arising under federal law. A copy

26 of the Joint Notice of Removal is attached as Exhibit 1.
                          Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 131 of 132




                      1         RESPECTFULLY SUBMITTED this 11th day of March, 2019.
                      2
                                                                COHEN DOWD QUIGLEY
                      3                                         The Camelback Esplanade One
                                                                2425 East Camelback Road, Suite 1100
                      4                                         Phoenix, Arizona 85016
                                                                 Attorneys for Kirk and Janae Adams
                      5

                      6                                         By:   /s/ Daniel P. Quigley
                                                                      Ronald Jay Cohen
                      7                                               Daniel P. Quigley
                                                                      Betsy J. Lamm
                      8                                               Lauren M. LaPrade
                      9                                         HINSHAW & CULBERTSON LLP
COHEN DOWD QUIGLEY




                     10                                         2375 East Camelback Road, Suite 750
                                                                Phoenix, Arizona 85016
                     11                                           Attorney for Javan “J.D.” and Holly Mesnard
                     12
                                                                By:   /s/ Stephen W. Tully (with permission)
                     13                                               Stephen W. Tully
                     14

                     15
                        ORIGINAL of the foregoing was
                     16
                        filed with the Clerk of the Court
                     17 on March 11, 2019, with a COPY
                        sent via the E-Filing System to:
                     18
                        Honorable Theodore Campagnolo
                     19
                        MARICOPA COUNTY SUPERIOR COURT
                     20 Northeast Regional Center – G/102
                        18380 North 40th Street
                     21 Phoenix, Arizona 85032

                     22
                        And a COPY sent via electronic and
                     23 U.S. mail on March 11, 2019 to:

                     24 Thomas C. Horne
                        HORNE SLATON, PLLC
                     25
                        6720 North Scottsdale Road, Suite 285
                     26 Scottsdale, Arizona 85253
                         Attorney for Donald M. Shooter
                     27

                     28
                                                                  2
                          Case 2:19-cv-01671-DWL Document 1-3 Filed 03/11/19 Page 132 of 132




                      1 Michael Tryon
                          Stephanie Elliott
                      2 Jeremy Horn

                      3 OFFICE OF THE ATTORNEY GENERAL
                        2005 North Central Avenue
                      4 Phoenix, Arizona 85004
                         Attorneys for State of Arizona
                      5
                        Stephen W. Tully
                      6
                        HINSHAW & CULBERTSON LLP
                      7 2375 East Camelback Road, Suite 750
                        Phoenix, Arizona 85016
                      8 Attorney for Javan “J.D.” and Holly Mesnard

                      9 /s/Jennifer Wootten
COHEN DOWD QUIGLEY




                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                      3
